Case 1:13-cv-04341-ALC-SN Document 185-20 Filed 08/26/19 Page 1 of 62




                            Exhibit	  2	  
              Case 1:13-cv-04341-ALC-SN Document 185-20 Filed 08/26/19 Page 2 of 62




                                                                                                                   CHINATO|^IN $TA.

r-¡                                                                                                            NEI¡I   Y0RK, New York
rr     {'JyryfËR$j.¡ty           {b?oil   ¡ ::\ I ,                ,i,,1   .:,ì   i1:                                    100139991
                                                             m04                                                       3558250004-00e$
                                             $0.46
-¡                   Postago      $
cO
ru                                           $3.10          03                          ll{:!lilll lil'llil=ii!l,11:11;1!=ll.,
ru              Csrtlfled Feg
                                                                    Pogtmark            w'*',         $aleS ReCejpt '::'*'*:*::
rl
Ët
          Return Recglpt Fog
      (Endoreoment Bequk€d)
                                             $3.55                    Hero
                                                                                        Product Sale Unit Final
Ët                                           $0.00
E
E
       Feslr¡cted Dellvery Fee
      (Éndorsement Req'ulred)

       Totrl Poolage & Foes      $           $6.1J,        01/30/?0tl                   'i:is5*11lit]:::iï:*
                                                                                              10701
                                                                                        Yt)NKERS NY                                                              $0.46
,¡
m
                                                       (
                                                                                        Zone*1             F   i   rst-(]lass
ct                           th¿v'n                                                     Let te r
rl
E
ct
      ot PO Eox No,
                             S5 tJar                       n Av4                              0,50     oz      ,

                                                                                                                                 Frì
                                                                                              Expected Del'ivery:                        02101/13
rr                                    (r!'            Y,\o         0(                         Return Rcpt(Green             $2,55
                                                                                              Card)
                                                                                              .G0 Certified                 $3,10
                                                                                              Label *:     70010360000122867694
                                                                                              Customer Postage             -$6,
                                                                                                                   ì
                                                                                                                                                                      1    1


                                                                                               srrbtota
                                                                                                                                                       --_ 19_99
                                                                                        Total;                                                                   $õ:õo-

                                                                                        f'aid        t¡y   r




                                                                                        S0 For tracking or ìnquiries go to
                                                                                        USPS,com c¡r caìl 1-800-222-1811,

                                                                                        In a hurry? Self*service kiosks
                                                                                        offer quick and easy check-out, Any
                                                                                        Retail Assocìate can show you how,

                                                                                        0rder stamps          at usps,com/shop or
                                                                                        r:all        1-800-Stamp24, Go to
                                                                                        rlsps,com/cl icknship                     to print
                                                                                        shipping labels urith postage,                                      For
                                                                                        other information cal                        ì

                                                                                        1     -800-ASl(-USPS,
                                                                                        ',t   * * t** * t(* { * * * * ** t t *Ì( * * * {( *x   *   t( S +   t   t** i( *
                                                                                        t#******x******$******'*l(t*t*********
                                                                                        Get your mail when and where you
                                                                                        want it with a secure Post 0ffice
                                                                                        Box, Sign up for a box onlìne at
                                                                                        usps, com/poþoxes,
                                                                                        ,.t******x***f(*t*t******************t*
                                                                                        T*{lt*t*)t*t**tt*****rÉ********{tti(*t**


                                                                                        tsi I l*:10001003s2801
                                                                                        Clerk:03                                  perf Monit 001
                                                                                        ¡1l     l c:loc finrl               n^ -famne âhd n¡¡{^--
Case 1:13-cv-04341-ALC-SN Document 185-20 Filed 08/26/19 Page 3 of 62




                   POLICE DEPARTMENT
                   Employee Managment Division
                   1Police P\aza- Room 1000
                   New York, N,Y,10038



                                                    January 29,2013




Police Officer Mohamed Abdelal
Tax Registry # 939838
Social Security # XXX-XX'6384




               Pursuant   to the powers vestecl in him by      section 14-115 of    the
                                                                    has directed that
Adrninistratìve codeortn" city of New York, the Police commissioner
you be dismissed from the New York city Police Department.

               Therefore, you afe DISMISSED as a Police Officer in the Police
 Department of the city of New York effective: 1500 hours, January
                                                                   29,2013'




 attachment                                          Paula B          an
                                                     Assistant Commissioner
                                                     Employee Management Division




                COURTESY       .   PROFESSIONALISM             RESPECT
                               Website: httP://nYc.gov/nYPtl
                                                                           Perf Monit 002   Mi60.243.50 (10'12)
         Case 1:13-cv-04341-ALC-SN Document 185-20 Filed 08/26/19 Page 4 of 62
                                /IUi'Jb2Ilb                               )rJ                  I   AJJNIN                        ríl(rE ô¿l   v¿
aI/'¿'i/'¿lJ13 1¿t:4:J                                                          r-'r.:




                                                  FOLICE DEPÂRT}IßNT
                                                   CITY OF NEVI/ YORK


                                                                                                              .Iannary 29,2013

         From                   Com mancling OfIicer,      5011ì   P¡:ecinct

         To:                    Pirst Doputy Conrmissioner

         Subject:               E]\'ÍPLOYME}IT' TERMINATION OF' POLICE OIÎFICER
                                I\,IOIIAMED ATDELAL TAX# 939838 SHIEI"D# 31294, SOTH
                                PRECINCT; I¡\E LOG# 13"4tEl

               J   '    Polìce Officer Ùtc¡hamed Abdelal, Tax# 939838 assignecl ro the 50'h
         Precinct was dismìssed from thr: Now York City Pohce Department on the authoriry of
         the Police Comrnjssioner, This clismissal is due to hj.s pending disciplinary maners case#
         2008-7j 4, 2009-        32   0, 2009-436 ancl   20 I .t -5996.


              2,       This disrnissa-l was effective 1315.I"-rou{s on Tuesday, Jâi:uary Zg,ZOli.
        Tho undersi.gncd personally informod Poìice Officer.i|,Uoutrt of hjs terminaiion.

              3.        Policc Office¡ Acibelal's identificntion card, shietd alld lirearn were
        ¡ernoved a.s per Panol Guide 206-17. .il,ll depa,rtment propeny wâs refiìoved. prior to this
        date, Police Ofïicer Abclclal \,vas on full-duty assignment.

                       'The fouor.vi riþ' forms were prepared:

                       Plopcrry Cleik Invoice# 2000176 I 86
                       R.cmoval/Re-sloration of FirearmRepon              ,        ,       ,




                       Tl:e follorving were notified:

                       P.O Alexander                                Patrol Borough B¡:onx
                   P.O. Lyons                                       Operalions
                   P.O. Loaiza         .                            .INRU              I




                   Detcòtivc SanÏos                                 Inte¡nal Äffairs Log# l3-4J81
                   P.O. Cour:auglrton                               Medical DivisÍou
                                                                                   il
          4                   For yoiiî INFonil{Á.TIoN,



                                                                                                            Deputy Inspector




                                                                                                                          Perf Monit 003
Case 1:13-cv-04341-ALC-SN Document 185-20 Filed 08/26/19 Page 5 of 62


                            OFFICE OF THE POLICE COMMISSIONER
                                 ONE POLICE PLAZA
                                                  ' ROOM 14OO

                                                                     January 79,2013



Memorandum tbr:                Deputy Commissioner, Trials

                Re:            Police Officer Mohamed Abdelal
                               Tax Iìegistry No. 939838
                               50 Precinct
                               Disciplinary Case Nos, 2008-254, 2009 -320,
                                                      2009-436 &.20t1-5996


      The above named member of the service appeared before Deputy Commissioner
Mætin G, Karopkin on July 13, 2011 and

DIS.çPLTNAßY CA,SE N'O. ?908-2s4

i.     Said Police Officer Mohamed Abdelal, while                                    while
on-duty, on or about Septerrrber 22,20A7, within the                                 did fail
to properly search a prisoner, as required.
P.G,210-01                                 PRISONERS GENERAL PROCEDURE


2.     Said Police Officer Mohamed Abdelal, while assigned to the 50ù Precincl, while
on-duty, on or about September 2?,2007, within the confines of the 50th Precinct, did f'âil
to properly maintain a plisoner roster (PD 244-145), as required,
P.G.2TO.O1                                     PRISONERS GENERAL                   URE


                                                                                             v
pIs-cJpLINABX CASE N(}.

1.
                                 2p-0.9.:320
                                               6'&qrØ
        Said Police Officer Mohamed Abdelal, assigned to the 50tÌ'Precinct, while off-
duty, on or about March 30, 2008, did fail to notify his Commanding Officer when
attempting to visit an inmate in Hudson County Correctional Facility, as required.
P.G. Interim Order #11, 205 Senies, Page L, Paragraph 2 VISITING INMATES


2.      Said Police Officer Mohamed Abdelal, assigned to the 50th Precinct, wirile off-
duty, on or about March 30, 2008, did wrongfully engage in conduct prejudicial to the
good order, efficiency and discipline of the Department, in that said Police Officer did
provide false or misleading information to lmmigration and Naturalization Services
Officer(s), in that said Police Officer did represent to said Officer(s) that he needed to
interview an inmate as â par[ of an Official Investigation involving INTERPOL, when
said Police Officer was not iuvolved in any such investigation,
P.G.203-10, Page 1, Paragraph        5      PUBLIC CONTACT - PROHIBITED
                                           CONDUCT
                                          Page 1 of 3

                                                                                   Perf Monit 004
                                                                                      M¡sc. 243.41 (Fsv. 12'931'h2
Case 1:13-cv-04341-ALC-SN Document 185-20 Filed 08/26/19 Page 6 of 62




                                                ,4
DISCPLINARY CASE NO. 2009.320
                          AB

3.     Said Police Officer Mohamed Abdelal, assigned to the 50th Precinct, on or about
and between January 1, 2009 and May 20,2009, wâs engaged in off-duty employment
without obtaining an approved off duty employment application, as required.
P.G.205-40, Page 1, Paragraph       L              OFF'DUTY EMPLOYMENT
                                                   PERSONNEL MATTERS




1,      Said Police Officer Mohamed Abdelal, while assigned üo the 50th Precincr, while
on sick report, on or about and between July 15, 2008 and July 19, 2008, was wrongfuliy
and without just cause absent from his residence beyond his authorized pass hottrs without
permission or authority of said Officer's District Surgeon and/or the Medical Division
Sick Desk Supervisor. (As arnendecþ
P.G.205-01, Page 2, Paragraph        4                       REPORTING SICK


2. Said Police Officer Mohamed Abdelal, while assigned to the 50'h Precinct, while
on sick rsport, on or about a'nd between July 15, 2008 and July 19, 2008, while on sick
report, dicl leave the confines of the City or residence counties without the approval of the
Chief of Personnel.
P.G.205-01, Page     6,             ADDITIONAL DATA'REPORTING SICK


3.      Said Police Officer Mohamed Abdelal, while assigned to the 50ù Precinct, while
on sick repor[, on or about and between June 2008 to March 10, 2009, did fail to reside
within tlre confines of the City or residence counties, as required, (As anzenderl)
P.G.203-18, Page 1,, Paragraph       6          RESIDENCE REQUIREMENTS


4.       Said Police Offìcer Mohamed Abdelal, while assigned to the 50th Precinct, while
on sick report, on or about and between June 2008 to March 10, 2009, did wrongfuliy
calrse false entries to be made in Department records, in that said Police Officer did report
a New York address, when said Police Officer did in fact reside in New Jersey, (As
am.ended)
P.G.203-18, Page 1., Paragraph       6         RESIDENCE REQUIREMENTS




                                          Page 2   of3
                                                                                  Perf Monit 005
Case 1:13-cv-04341-ALC-SN Document 185-20 Filed 08/26/19 Page 7 of 62




prscrPtrNARY CASE NO. 2q11-s996
PoLIpE gIiF ICER. MOH/\-MÐ!} ABD.ELAL

1.       Said Police Officer Mohamed Abdeial, assigned to the 50th Precinct, on or about
February 8, 2011, within the confines of the 50ù Précinct, in Bronx County, said Officer
did fail and negiect to perform said Officer's duties, to wit: said Officer faiied to prepare
a UF-250 following a stop ancl question of a male known [o this Department, as directed
by competent authority,
P.G.203-05, Page 1, Paragraph        L    PERFORMANCE ON DUTY - GENERAL
                                           REGULATIONS

2,        Said Poiice Ofticer Mohamed Abdelal, assigned as indicated in Specification #1,
on or about February 8, 201 l, within the confines of the 50tl' Precinct, in Bronx County,
clid fail and neglect to maintain said Officer's Activity log (PD 112-145), to wit: said
Officer failed to make entries relating to a stop and question of a male lcnown to this
Department,
P.G,212-08, Page 1., Paragraph       l.     ACTIVITY LOGS - COMMAND
                                           OPERATIONS

        In a Memorandum dated May 23'2012' Deputl' commissioner Martin G'
Karopkin found the Respondent GUILTY of Specification Nos. i and 2 in Disciplinary
Case No, 2008-254. The Respondent was also found GUILTY of Specification Nos. 1, 2
and 3 in Disciplinæy Case No. 2009-320. In Disciplinary Case No. 2009-436, the
Respondent was found GUILTY of Specification Nos. I,2,3 and 4' Regarding
Disciplinary Case No. 2011-5996, Specification Nos. 1 and2 were DISMISSED,

        Having previously read the Memorandum and analyzed tl¡e facts of this matter, I
approved the findings, but disapproved the penalty. After hearjng all the evidence in this
matter, Deputy Commissioner Martin G. Karopkin recommended that Police Officer
Mohamed Abdelal be dismissed from the Department, but that said dismissal be held in
abeyance and that he forfeit forty-five (45) vacation days. After determining instead that
Police Officer Abdelal's immediate separation from the Department was wananted, in a
mernorandum dated January 18, 2013, Police Officer Abdelal was offered the opportunity
to separate from the Department by entering into a post-trial negotiated settlement.
However, since Poiice Officer Abdelal has rejected the offer of a post-trial negotiated
settlement, his dismissal from the Department will not be held in abeyance. Therefore,
Poljce Officer Mohamed Abdeial is clisrnissed from the Department.


                                                                     tC
                                                                      Kelly
                                                         Police




                                          Page 3   of3
                                                                                   Perf Monit 006
  Case 1:13-cv-04341-ALC-SN Document 185-20 Filed 08/26/19 Page 8 of 62

                       ffi                                     ,ffi
                                   POLICE DEPARTMENT
                                    CITY OF NEW YORK

MEMORANDUM:                  Commanding Officer Conoomed

SUBJECT:                     CANDIDATE FOR INCLUSION INTO LEVEL II _
                             MONITORING
                             NAME: Mohamed Abdelal TAX:39838 RANK: PO

Appointed:                   January 9,2006

Date Entered Program:        October 9,2009

Assignments:                 January 9,2006           PATU
                             Jvne?7,2006              44PCT
                             January 2,2007           50 PCT

Department Rccognition   :   None

Reasons for Inclusion:       Aftera thorough review of PO Abdelal's history with the
                             Depafiment, it was determineci that he be placed in Level II
                             Discipline Monitoring.

Disciplinary Record:         See   Attaclied

CCRB Profile:                See Attached

Sicl<:                       See Attaohed

Total Arrests:               24

Performance Evaluations: 2008         3.0
                             2007     3.5

Education:                   Baccalaureate

TAC-COM Attendance:

Pcrf. Enhancement   Training:---




                                                                                             I
                                                                                 Perf Monit 007
    Case 1:13-cv-04341-ALC-SN Document 185-20 Filed 08/26/19 Page 9 of 62


                           @                          @
                                                                        PAGE   r+
                                 CASE NOTES
            CASE                                      TÆ( NUMBER¡   %?ß39

    I

I It1[n                                                             f   D-L
I                                                         J    I
                                           &no"a*, r2 Ò t2. '-fÞw -/4,Ò S
                                                 *TIr-
                       tt)ôs   drJ ûilL"l
                                      T-
                                                              À,1 oS.    u+ ,o^r1*)
                                              üo rtrn txrin)
                                                                                    I
                                   Å" r, tu
                   I   ?               I
        I          (

                                                  I

'',1fl2^'q
z
                                      :'-0




                                                                        Perf Monit 008
Case 1:13-cv-04341-ALC-SN Document 185-20 Filed 08/26/19 Page 10 of 62


                 ffi           cåsE-!-E1.eg
                                                     ffi                           3
               AI'4u\^\ ,    rv\ o [,.o^nr\                 DA-['E   T     L   t
(jASE, NAÞTE

                           U 9'-          8-
                                               (^)   t+[    t24-o    tJ\
           o          '    hAÂ
                                                                         |}\
                  o   v<
                                                                     r
                                                     Lo'¡
 e
                                    ¿14




                                                                     Perf Monit 009
Case 1:13-cv-04341-ALC-SN Document 185-20 Filed 08/26/19 Page 11 of 62


                    ffi                                          @
                                                                               P^cjEH     z.
                                   CASE I{OTES
 CASENAME: MQHAMPDABDE.I,AL TAXNUMBER:&



         \               Ï*o   r        \\       e rt ó Á                   Èó                  ls
                    (1                                                             I
               ö                   <-                    ß                             \ ts\




                                                 4-r^                   O


                                                                 .tu¿ e4^v
                                             (¿l ^


                                                                                               /t44

                                        ¿/t/.w       ¡..t*L

                   ,44"/                                                4rtl
             W\¿riln-".(                                 ,1-È.       â/'t        rL4




                                                                                  Perf Monit 010
      Case 1:13-cv-04341-ALC-SN Document 185-20 Filed 08/26/19 Page 12 of 62


                           ffi                                          @
                                                                                          PAGE #   _t-
                                       CASE I{OTES
        CASENAME:           MOHAMEDABDELêI¡            --,-. TAXNUMBDR:&

     DATE ,                                                NOTIÙS

n / zzl9,
 I       tç
              L
              ,

                  (




sis/ro                                                                 e io            C-o sÉ i*:
                              Joro            ï6   Ms                  ãr   ,       \Ò    6S                    t
                        G    (¡+ø              C-ô                     *rt
                       ô - \-\ c\-             ô ç     ìc                       Åe   â.   rS        o
                       ó       ",   cu6
                       óS hc-"        t..\o          C-r       f t-\                      €(-              I
                                                                                                           I   Þ




                      0/rnat
     I ltq/rc
                                                   T                        (o
                                                                                é                  / Õic(

                                                                                               Perf Monit 011
      Case 1:13-cv-04341-ALC-SN Document 185-20 Filed 08/26/19 Page 13 of 62

                           @          NEW          Y.RK       PoLrcE DEPARffiÊ,.,             PAGE:     1

                                                        'rY
                                                   PERSONNEL PROFILE REPORT                   DATE:     2t4t2013
                                               TAX NUMBER      :    939838                    TIME:     17:1Q:17

                                      NAME: ABDELAL,               MOHAMED
                                                                                        r*f-**_6384
MOS NAME    r        ABDELAL,MOHAMED,Y                             SOC SEC:
RANI(TITLE:                      MALE
                     POLICE OFFICER                                SHIELD;              31294
COMMAND:             50 O5O PRECINCT                               FIREARMS:            NO

LOCATOR:                                                           DUTY FUNCTION:
PERM.CMD:            000

APPT DATE:           1tgt2006                                      CS PROM DATE:        0'Í09/2006
ASSIGN DATE:         1t2t2007                                      DISC PROM DATE:      00/00/0000
                                                                   RETRO GS FUT:        00/00/0000

BIRTH DATEI          2t2411570                                     SEXr                 M

RELIGION:            MUSLIM                                        RAGE:                WHITE
COUNTRY:             UNKNOWN                                       ON SICK REPT:        NOT SICK
DUTY AVAIL:          FULI DUTY                                     CHRONIC:             NOT CHRONIC

DUTY STATUS:         DISMISSED                                     DEPT VEHACC:         1


STATUS DATEI         112912013                                     DVA AT FAULT:        YES
HOME ADDR:           1155WARBURTON       AVE                       RES PCT:             33BYONKERS
                     YONKERS,NY       10701                        HOME PHONE:          (914)843-2873

E.MAIL:                                                            GELL PHONE:          (000)000'0000
                     *** COMMAND ROSTER. DATA ENTERED.BY COMMANDS CONCERNED ***

   TITLE               CATEGORY                           POSITION            OTHER   CMD      START    END        RDO
                                                                                              TOUR      TOUR


                                          ,   *r* TPERSONNET   HtSTORY,tltï*
                                                                          'l


EFF   DATE      AUTHORITY      COMMAND LOCATOR                       DUTY    STATUS         RANIITITLE      DUTY FUNCTION

TAX NUMFEB-;_939838
01/09/2006 PO02506             REC TNG                              ACTIVE              POLICE
                                                                                        OFFICER MALE
04t05t2006 xx00000             REC TNG                              ACTIVE              POLICE
                                                                                        OFFICER MALE
06t27t2006 PO17306             044 PC-l                             ACTIVE              POLICE
                                                                                        OFFICER MALE
01t02t2007 Po00307             050 PcT                              ACTIVE              POLICE
                                                                                        OFFICER MALE
01t29t2013 PO03B13             050 PcT                              DISMISSED           POLICE
                                                                                        OFFICER MALE

TOTAL HISTORY RECORDS FOUND: 5

                           I     ,,           *** NAME    CHANGE.T*T*
                                                                        ,




EFFECTIVE    DATE    AUTHORIZATION             #     OLD NAME                         NEW NAME


TOTAL NAME CHANGES          FOUND:             0
                                                                                                  Perf Monit 012
    Case 1:13-cv-04341-ALC-SN Document 185-20 Filed 08/26/19 Page 14 of 62


                     @                                         @           PAGE:    2
                              NEW YORK CITY POLICE DEPARTME'
                                  PERSONNEL PROFILE REPORT                 DATE:    214t2013

                                TAX NUMBER    :       939838               TIME:     17:10:17

                              NAME: ABDELAL,      MOHAMED


EFFDATE CURRENT HOMEADDRESS PREV¡OUSHOMEADDRESS                            NEWRES OLDRES
                                                                           PCT            PCT
O4IOîI2OO9 1155 WARBURTON   AVE       457 WARBURTON AVE                    00
             YONKERS    NY  10701     HASTINGS ON HDSNNY 10706
05/03/2006   457 WARBURTON AVE        450 W 33 SRTEET      NÊW             0              0
             HASTINGS ON HDSNNY 10706 YORK NY 1OOO1
TOTALADDRESS CHANGES FOUND: 2
                                  MEDICALHISTORY.REPORT ***
       SICK                 RETURN   CHR                       LOD   OLD           TOUR

 DATE       TIME          DATE  T¡ME                                 LOD           PLAT

0B/03/2006 '10:26        08/04/2006   02:05                                        4-3
08/04/2006 16:45         08/05/2006   02:05                                        5-4
09/29i2006 17:25         09/30i2006   02:05                                        2-4
09/30/2006 16:25         10/01/2006   07:50                                        3-'1
1112412006 17:23         1112512006 02:05                                          4-3
11125120Q6 17:14         1112612006 02:05                                          5-3
0511112007 20:49         0511212007 0B:00         A                                2-1
0511212007 21:21         05/13/2007 07:50         A                                2-1
0612712007 15:58         0612812007 07:30         A                                5-1
02/03/2008 04:59         0210312008   15:40                                        3-2
02/03/2008 23:15         02t0412008   15:04                                        4-2
02/05/2008 04:30         02/05/2008   15:40                                        5-2
0711312008 10:49         0712412008   23:35                                        1-3
0511912010 12:20         05/19/2010   23:35                                        1-3
0512012010 12:42         0512012010 23:35                                          2-3
0512112010 12:26         0512312010 23:35                                          3-3
1211512010 09:49         1211512010 23:35                                          1-3
1211612010 11:17         1211612010 23:35                                          3-3
1211712010 13:18         1211912010 23:35                                          3-3
1OlO4l2O11 13:07         1OlO4l2O11 23:35                                          2-3
1010512011 11:27         1010512011 23:35                                          3-3
10/06/2011 12:48         1010712011 23:35                                          4-3
1111412012 12:47         1111512012 23135                      Y                   4-3
TOTAL TIMES SICK:        23




                                                                               Perf Monit 013
   Case 1:13-cv-04341-ALC-SN Document 185-20 Filed 08/26/19 Page 15 of 62


                       @     NEW YORK CITY POLICE DEPARTMÊ.
                                                                  @               PAGE;      3

                                       PERSONNEL PROFILE REPORT                   DATE:      2t4t2013
                                     TAX NUMBER    :     939838                   TIME:      17:10:17

                             NAME: ABDELAL,             MOHAMED
                                                                                             ' l        i ;'

                  STATUS
    DUTY AVAILABILITY                                    DUTY AVAILABILITY DATE             TOTAL DAYS
PREVIOUS          CURRENT                ON                                      OFF
          FULL DUTY  LIMITED CAPACITY 0612812007                              O7IO9I2OO7                             11

   LIMITED CAPACITY         FULL DUTY O7IO9I2OO7                              O7I23I2OOB                           380
          FULL DUTY  LIMITED CAPACITY O7I23I2OOB                              08/19/2008                            27
   LIMITED CAPACITY         FULL DUTY 08/19/2008                                                                   1630
TOTAL DUTY AVA¡LABILITY HISTORY RECORDS FOUND: 4

CODE                       SKILL


TOTAL SKILL   :   O

                                     **** ARREST ACTIVITY SUMIVIARY ****

ARREST INFORMATION FROM 1982:
ARRESTS: FELONIES: VIOLATIONS: MISDEMEANORS                   INFRACTIONS:        RESIST:              OTHER:
    5372                                      43                      I                0                       0
                                 ***,MONITORING,SUMMARY ***
                             ;
FORCE/DISCIPLINARY MONITORING    :

        TYPE                 START DATE           END DATE             REASON
LVL 2 DtSCtPLtNE             10/09/2009            tt             Serious Misconduct

TOTAL MONITORING RECORDS FOUND:         1

rF THERE ARE ANY QUESTTONS, CONTACT THE PERFORMANCE ANALYSTS SECTTON (646)610.5505
DURING REGULAR BUSINESS HOURS
                             **      DEPARTMENT RECOGNITION SUMMARY ***
MEDALS AWARDED:
EXCELLENT POLICE DUTY:       0              COMMENDATION.INTEGRITY:                                O

MERITORIOUS POLICE DUTY:     0              MERITORIOUS POLICE DUTY -       INTEGRITY:             0

GOMMENDATION:                0              COMMENDAT¡ON - COMMUNITY          SERVICE:             0
EXCEPTIONAL MERIT:           0              CIVILIANCOMMENDATION:                                  0

HONORABLE MENTION:           0              POLICE COMMISSIONER'S AWARD                            O


MEDAL FOR MERIT/VALOR:       0              PURPLE SHIELD AWARD                                    O


COMBAT CROSS:                0              MERITORIOUS SERVICE AWARD                              O

MEDAL OF HONOR:              0              MERITORIOUS SERVICEAWARD. INTEGRITY:                   O

PURPLE SHIELD MEDAL:         0              OUTSTANDING SERVICE     AWARD:                         0

DISTINGUISHED SERVICE        0              DISTINGUISHED    SERVICE AWARD:                      0
MEDALI




                                                                                       Perf Monit 014
       Case 1:13-cv-04341-ALC-SN Document 185-20 Filed 08/26/19 Page 16 of 62


                                 @           NEW YoRK         clTY PoLlce oePnnffier'                      PAGE:    4
                                                    PERSONNEL PROFILE REPORT                               DATE:    2t412013

                                                 TAX NUMBER            :   939838                          TIME:    17:10:17

                                             NAME: ABDELAL, MOHAMED
              r   f1,                                                                                  :

                                            .1**.MiljrARY,lÑËOniv¡nnöNËuruMA¡v*'r*
MAINFRAME VERIFIED INFORMATION:
STATUS;                                                            NOT IN RESERVE
BRANCH:                                                       NO MILITARY BRANCH
RANK:                                                            NO MIL¡TARY RANK
EXCUSAL:                                                                   NO EXCUSAL
CONTRACT END DATE:                                                              00/00/0000
MILITARY END DATE:                                                     00/00/0000
                                                ***IT,NfFORMiEVALUA.IIONS           SUMtvtARYtu,,,,
   of
Type         Gmd                Rating     Ratlng              Overall      Purpose                            Rater                 Appeal

Eval.                         Period From Period Îo            Rating                                          Name
PO/SPL     050 050            1211512011 1211512012              3,5       ANNUAL                           TIFFANY
           PCT                                                                                              BATISTA
po/spL     050 050            1211512010 1211512011              3,5       ANNUAL                SGT        TIFFANY
           PCT                                                                                              BATISTA
PO/SPL     050 050            1211512009 1211512010               3,5      ANNUAL                SGT        TIFFANY
           PCT                                                                                              BATISTA
PO/SPL     050 050            0110112009 1213112009                3       ANNUAL                SGT        FRANK CHIODI
           PCT
PO/SPL     050 050            1211512007 1211512008                3       ANNUAL                SGT        PHILLIP
           PCT                                                                                              CONNOR
PO/SPL     050 050            05/09/2007 1110812007               3,5      22 MONTHS             SGT        PATRICK
           PCT                                                             PROB,                            MCCABE
PO/SPL     050 050            1211512006 1211512007               3,5      ANNUAL                SGT        TIFFANY
           PCT                                                                                              BATISTA
PO/SPL     050 050            1110912006 05/08/2007               3.5      16 MONTHS             SGT        GLORIA
           PCT                                                             PROB.                            GUILAMO
po/sPL     050 050            06t2712006 '11108/2006               3       1O   MONTHS           SGT        GLORIA
           PCT                                                             PROB.                            GUILAMO
TOTAL UNIFORM EVALUATIONS RECORDS FOUND:                               I

  Educatlon         Credits          Date                 College               State              MaJor                     Status
                                  Graduate
B.A. OR   A.B.          160       B/31 /1 993     NEW JERSEY CITY NEW                        BUSINESS                     VERIFIED
                                                  UNIVERSITY      JERSEY                     ADMINISTRATIO
                                                                                             N
TOTAL EDUCATION RECORDS                 FOUND:        1

HIGHEST DEGREE EARNED                                                            CREDITS

                         , '         ,r l,lioFr-D.pWrErr/lel¡.öYMENT'*t*
                                              ' iY.':'-"" TY""'r':'                  "                                  ,'     r.'



                  .ì              ,.   ***,LANôuacE,È.RoFiötËÑcYst¡lr¡94¡y**i ' "':i,:"
TH¡S MEMBER IS PROFICIENT IN THE FOLLOWNG LANGUAGES:
LANGUAGE            SPEAK WRIT]NG READING                                       TEST DATE        FBITEST DATE TRAINING
                    SCORE SCORE SCORE                                                                              DATE


TOTAL LANGUAGE RECORDS                  FOUND:            O                                                   Perf Monit 015
    Case 1:13-cv-04341-ALC-SN Document 185-20 Filed 08/26/19 Page 17 of 62


                    @        NEWY.RK crrY PoLrc,         ouro*ffiu''          PAGE:    5

                                   PERSONNEL PROFILE REPORT                   DATEI    21412013

                               TAX NUMBER      r       939838                 TIME:    17:10:18

                             NAME: ABDELAL,        MOHAMED
                              ***¡FIREARI.USÌSUMMapy.*tl',,,i     :




PREVIOUS FIREARMS DISCHARGE INGIDENT    (S):       0
DATE OF LAST FIREARMS DISCHARGE:
FIREARMS POSSESED BY MOS;
SER¡AL MAKE MODEL TYPE CALIBER ACQUIRED                         DrsPostTtoN    DtsPostÏoN         WEAPON
NUMBER                         DATE                             DATE           REASON             TYPE
KPE546 GLC GLC26 A     gMM     112412007                        112412007      OTHER              AUTH

BDJ9963 SW SW5946 A    gMM     5/3/2006                         5/3/2006       OTHER              AUTH

TOTAL FIREARMS RECORDS   FOUND: 2
                            T** RANGE.. ATTEÑDAryCE'SIJMMARY *1
DATE OF LAST FIREARMS ATTENDANGE    :




                                                                                 Perf Monit 016
     Case 1:13-cv-04341-ALC-SN Document 185-20 Filed 08/26/19 Page 18 of 62

                                  ffi                                                       @
                                                                                                                           Feb 04, 201 3


OffTcer History

    Offlcer Nanre   :     Abdelal, Mohamed

             Tax ID :     939838                                                          Sex:   Male

             Shield :     31294                                                          Race:   White


               Rank:      POM                                                      Co¡runand :   050

            DoBirth ¿ 02124/1970                                                   Appt Date t   0110912006

                 Ãgez 42                                                             Tenure l    7

                                                                                                              NYPD
CCRB    #     Rept   Date Inc Date Allegntion                              Disposition                 Dlsposltlon Penalty Comma¡rd




 Conlìdential Co¡n¡nunication, To be used lb¡'autho¡'ized ¡:utposes only
CCRß                                                                                                                           Page I qf I

                                                                                                                 Perf Monit 017
   Case 1:13-cv-04341-ALC-SN Document 185-20 Filed 08/26/19 Page 19 of 62

                         &ffi                                                     PAGE       OF 6
                       NEvr YORK CITY POLICE DEPARTMD,.                ^
                                                                                         O


                            CENTRAL PERSONNEL INDEX                               DATE:       113112012

                                .   PROMOTION                                     TIME:       11:4546
                                TAX    NUMBER:    939838
                         NAME: MOHAMEDABDELAL
                         RANK: POLICE OFFICER MALE
                         COMMAND: (50) 050 PRECINCT

                                *'I*   MEDICAI. HISTORY REPORT.
                                                                  **
       slcK                   RETURN               CHR      LOD            OLD       TOUR

 DATE         TIME       DATE             TIME                             LOD       PLAT

0B/03i2006    10:26      08/04/2006       02:05                                      4-3
0Bl04l2O0A    16:45      08/05/2006       02:05                                      5-4
09/29/2006    17:25      09/30/2006       02:05                                      2-4
09/30/2006    '16:25     10/01/2006       07:50                                      3-1
11t24t2006    17"23      1112512006       02:05                                      4-3
1112512006 17:14         1112612006       02r05                                      5-3
0511112007 20:49         0511212007       08:00    A                                 2-1
0511212007 21:21         0511312007       07:50    A                                 2-1
06127120A7 15:58         0612812007       07:30    A                                 5-1
0210312008 04:59         0210312008       15:40                                      3-2
02/03/2008    23:15      02t04t2008       15:04                                      4-2
O2IOS|1OOB 04:30         0210512008       15:40                                      5-2
                                                                                     '1 -3
0711312008 10:49         07t24t2008       23:35
0511512010 12:20         05t1912010       23:35                                      1-3
0512012010 12:42         0512012010       23:35                                      2-3
0512112010 12:26         0512312010       23:35                                      3-3
1211512010 09:49         12t15t2010       23:35                                      1-3
1211612010 11:17         1211612010       23:35                                      3-3
1211712010 13:18         12t19t2010       23:35                                      3-3
101041201'1 13:07        1010412011       23:35                                      2-3
1010512011 11:27         10t0512011       23:35                                      3-3
1010612011 12:48         1010712011       23:35                                      4-3
TOTAL TIMES SICK:        22




                                                                                 Perf Monit 018
      Case 1:13-cv-04341-ALC-SN Document 185-20 Filed 08/26/19 Page 20 of 62
Online Evaluation                                                                                                  Page     I of2
                                   3                                               ry
                                  Online Performance Evaluat¡on System
 W
 YRESS SMITH
                                   Police Officer - Detect¡ve Spec¡alist

                        TaxIÞ: 9L9727 Date: I/3L /?OLZ I"1;47r17                                   AM
RATËE
SURNAME                  FTRSÏ                                  M.I,                              Aptrt Dato
ABDELAL                  MOHAMED                                Y
RATEË TAX                                                                                         DATE ASSTGNED
                         RANK                                   COMMANÞ                           TO COMM/\NÞI
NUMBER
                         PO                                     0s0
939838                                                                                            1/2/2007

TIMES SICK               DAYS LOST                              PURPOSE                           RECCIMMENDATTON
NI.OD:    I              NLOD:5                                 ANNUAL                            CONTINUE IN
LOD:0                    LOD:0                                                                    PRESENT
                                                                                                  ASSIGNMENT
                         Date of Prirnary Assignment:           i lli i'¡.)l',ll,l.l ll l) l'i.)i l( I ( \lJl l l'l.i(xill ..\\l
  ot chronic
                        71612007
                                                               Rating Period        From;        To:
Primary Assignment: patrol                                      12ltsl20t0                       1211512011

RI\TER
SURt¡AME                        FTRST                   M,T,

BATISTA                         TIFFANY                 E
                                                                                               D/\TE ASSIGNEÐ TO
 RATER TAX NUMBER               RANK                    CCIMMANÞ
                                                                                               COMMANÞ:
 926552                         SERGEANT                050
                                                                                               1012612007

PERFORMANCE AREAS                                       BEHAVIORAL DXMENSIONS
 Al'c¡l                                     Iì:rling    Dinrgtsion                                                      l{lting
 I Community      Interaction               4           13 Police Ethics         / Integt'ity                           4

 2 Apprehension/lntervention                3            I   4 Cornprehension Skills                                    4

 3 Victirn/Prisoner Interaction             4           1    5 Communication Skills                                     3

 4 Processing Arrests                       4            l6 Reasoning Ability                                           4

                                            4                7 Information Ordering                                     J
 5 Vehicular Offenses/Accidents                          I

 6 l{andling Specifrc Offenses              3            18 Problem Recognition                                         4

 7 Police Interaction/lllotifi cation       J            19 Visualization                                               4

 8 Vehicle Operation/Maintenance            4           20 Spatial Orientation                                          4

 9 Review and Maintenance                   4           21 Mernorization                                                4

 l0 Handling Special Cases                  J           22 Judgement                                                    4

 1l Vouchering                              4           23 Innovativeness                                               3

 1   2 ReportiClerical Duties               4           24 Aclaptability
                                                        25 Drive/lnitiative                                             J

                                                        26 Interpersonal Skills                                         J

                                                        27 App earcnce/Professi onal Image                              4



                                                                                                       Perf Monitt ffi?2otz
http://finestnet/perfevaladmin/ViewEvaluationData.aspxTEvallD:250942
    Case 1:13-cv-04341-ALC-SN Document 185-20 Filed 08/26/19 Page 21 of 62
Online Evaluation                                                                                                  Page2 of2
                                      @                                                   @
                                                                         28 Physioal Fitness/Physical Activities    4


Overall Evaluation l 3.5
Annr¡al Total of Quarterly Point; 42

11. Vouclrering
Police Officer Abdelal navigates the new PETS system well.
27. Appêärance/ Professional Image
Police Officer Abdelal maintains a professional irnage. He is always groomed and dress for the
assigrunent at hand.
5. Vehicular Offenses/Accidents
Police Officer Abdelal handles vehicle accidents with great efficiency.
Overall Rater's Comments:



Police Officer Abdelal is still in performance monitoring but he continues to work hard and his
improvement does reflect in his activity.



BY SIGNING THIS FORM, THE RATER AND REVIEWER CERTIFY THAT IN FORMULATING THIS
PERFORMANCE APPRAISAL, THEY HAVE REV]EWED AND CONSIDERED RATEE'S CPI, DEPARTMENT
RECOGNITION, CCRB, PERFORMANCE MONITORING RECORDS, EEO COMPLIANCE, AND ALL OTHER
RECORDS OÞ'PERFORMANCE DOCLMENTATION FOR EVENTS IN THE IMMEDIATE RATING PERIOD.
POSITIVE ACCOMPLISHMENTS SHOULD BE NOT'ED,
  EVTEWER
 SURNAMN                            FIRSÏ                                M,T.

 BURKE                              KEVIN                                J

 REVIËWHR'$ TAX                                                                                    DATE ASSIGNEÞ T'O
                                    RANK                                 COMMAND
 NUMBËR                                                                                            COMMANÞI
                                    CAPTAIN                              050
 918634                                                                                            61U2011

Overa ll Reviewer Conr¡nents:
I have read this evaluation and concur with it.

i i.'\('i trl{,,\'i l ,\irl) ( {)¡,;ìlìl.l I l' i'i }\l( t'ii
I r::,1,ìì:-i lrl'¡, lì.,\ lirtìl:\'ll,\\, lrl,'.'5, l;\',\l tr\ llti\

THE RATER HAS SHOWN THIS EVALUATION TO ME AND FULLY DISCUSSED ITS CONTENTS, INCLUDINC
MY RIGHI'S AND RESPONSIBILITIES REGARDING EEO ISSUES.
i il t'¡'ll,lll lr) ,\l'l'l:'\[ ll]l:ì lr\"¡\1.t.::\'l l()ir
cYRËss sMrrH TaxrÞr 9L9727 Þate;                                         t/3L/zoLz       LL:'47;17 AM




                                                                                                        Perf Moni! M?2otz
http://fi nestneVperfeval adrnin/Vi ewEvaluation Data, aspx?Ev allD=2509 42
                Case 1:13-cv-04341-ALC-SN Document 185-20 Filed 08/26/19 Page 22 of 62

å?
     'gt
                                           @                                                          &
                                      IINIFORMED PERFORMANCE
                                      MONITORING PROFILE


                                                                       Surname                              First                        M,I.
                                                                       Abdelal                              Mohamed

           Rank                     Tax#              Command                      This      report         From                    To
           PO                       939838            050                          covers period            r0l0U20t2               r2t31t2012

           Squad/T our:       c2                                       Plimary Assignment:                 Patrol


           Duty   status:           Restricted DutYf]                  Modified            tr               Suspended I
                                    Limited CaPacltY !                 Terminat Leave            fl         Full Duty X

           PLEASE CHECK APPROPRIATE BOX INDICATING I,EVEI, OF MONITORING:
           n      Level     Ill * Dismissal Probation     (monthly)

           n       Level    III -   Special Monitoring (monthly)

           X       Level II   -     Monitoring (quarterly):            Force      fl                                Discipline   X
                                                                       Perfolmance                                  Domestic     n            ,|
           HOW WOULD YOU RATE MEMBER'S OVERALL PERFORMANCE DURING RATING PERIOD
           Extremely                         Highly                                                                          VerY
           ð"Àprt."t         tr              cJmpetent        n         Competent            X              Low n            Low         tr
           PLEASE CHECK APPROPRT ATE BOX FOR EACH SUBJECT;
           be explained in "Remarks".)

           PATROL/ENFORCEMENT DUTIES
           l. SUMMONS ACTIVITY (Check One): TOTAL # 29                        -    4.        COMPLETION OF A CALL/ASSIGNMENT
           n    Not applicable.                                                              (Check One):
           n    Summons activity above average within command.                     tr        Disposition often reported after prolonged delays.
           ü    Summons activity below average within command,                     n         Disposition called in shortly after completion of
           x    Summons activity and gives attention to command
                 conditions.                                                       !
                                                                                             assignment.
                                                                                             Disposition reported immediately but often goes
           ff    Summons activity, but does not address command                              out ofservice to perform routine clerical tasks that
                 conditions,                                                                 could be more efficiently handled at a later time'

           .'
                                                                                   fi        Disposition called in imrnediately and handles
                 ARREST ACTMTY (Check One): TOTAL                     #.1--                  clerical matters as necessary.
           n     Not applicable.
           f     No anest activity,                                                5.
                                                                                   I
                                                                                             SECTOTVPOSTCONDITIONS
                                                                                             Disregarcls or is unaware of quality   ollife
           X     Average anest activity.
           n     Cood number of quality arrests, many of which are                           conditions on post,
                 s¡recifically related to command conditions.                      I         Initiates enforcement responses to conect
                                                                                             conditions on post.
           3      RESPONSE TO CALLS FOR SERVICE (Chcck                             I         Does not address quality oflife conditions through
                 One):                                                                       the use of verticals, ejections, summonses or
                 Displays a lackadaisical attitude,                                          arrests, etc.
                 Slow in responding to routine calls or directed/vertical              ffi   Enforces quality oflife conditions on post through
                 patrols,                                                                    the use of verlicals, ejections, sutnmonses and
           I      Generally quick in responding to all calls for service or                  anests.
                  directed/vertical patrols,                                           I     Requires supervision in order to address
           Xl     Efficient and intelligent response to calls using good                     post/commancl conditions.
                  responsç tactics,
           Submit report          to:         C.O., Performance Monitoring Unit, One Police Plaza, Room I 000 (646) 610-5sos

                                                                                                                              Perf Monit 021
k
              Case 1:13-cv-04341-ALC-SN Document 185-20 Filed 08/26/19 Page 23 of 62



          RANK./NAME:      no   ooo&tonu*..           -                              @" #.tr.    v3   983


    6.    REPORTS (Aided, Complaints, OLBS' etc')                 10. COMMUNITY INTERACTTONS
                                                                  ft   Coutttous and respectful when dealing with the
          (Check One):
                                                                       public.
    fl    Paperwork incomplete and/or submitted with                   burt and abrasive when dealing with the public'
                                                                  D
    I
          numgrous efTors'
          Paperwork not submitted in a timely fashion'
                                                                  n    Very little contact with Public'

    I     lapet*ork submitted timely and with minimal errors'     n    Civilian complaints received during rating period'

    I     Paperwork enor free and always timely'
                                                                  n    Letters of appreciation received during rating period'

    ffi   Cutti"t the appropriate paperwork, as requircd on       ll   EXCUSALS (Explain negative comments in
          patrol,                                                      "Remarks'l)
                                                                  Nu*uìi ófii*ei        member reported sick durin-g this
    7.    RESPONSE TO SUPERVISION (Check One):                    oiì;¡. i      chronic A fl      Chronic B Ll
                                                                  ' a. -Dõêlthere seem to be a pattem to member's
                                                                                                                            .

    fl    Demonstrates an uncooperative or hostile attitude
                                                                               sick leave which mighlindicate sick leave
          when instructcd.
                                                                               ;Ñ.t         YES "l              No X
    [l    Incorporates instruction into daily performance'                        t*.tg.n.y excusals dtrring this period'   9-
    I     ResponOs with respect, courtesy and professionalism'
                                                                   -
                                                                  Number ðf
                                                                          ;.   boét tttËte sêem to be a pattem, ryþich.might
    fl    fotite but does not incorporate instruction'                         indicate a Ploblem'l LJ YES X NO

    8,    GENERAL DEMEANOR                                         I2. DISCIPLINARV MATTERS
    tr    Immature, impulsive or combative.                       ¡lumbei of minor violations log entries during this
                                                                  oeriod.      0
    D     Touchy/initable tends to isolate self'
                                                                  iSp..iffitpein    "Remarks" and att¿ch copy to this
    X     Enthusiastic, helpful, innovative'
                                                                  report)
    n     Needs supervision or direction,                         Tfie DenaÍmcnt Advocate's Offlrcc must be consulted
    n     Mature but lacks motivation.                            nrior to'thc issuance of a command discipline'
                                                                  ÑunìUè.òf .ommand disciplines during this period' 0
     g.   WORK ETHIC (Explain negative comments in                 (Specify in "Remarks the name of the atlorney
        "remarks"):                                                consulted.)
                                                                   Érär   t.intít,   reccived Charges-4¡rd Specifigtions during
     Member is conscientious and aware of responsibilities'
                                                                   thisperiod?                         U-YES.X        N.o
     Xvns            INo
     Diligent worker and accomplishes all    tasks.
                                                                   ;Spõ.ítv     iypc in "Remarks" and aftach copv to this
                                                                   report
     x Yes             LJ No
     Member can be depended upon to carry out asslgn ,ed rasks.    I3. PERFORMANCE EVAILUATIONS tAttqched)
     XYES nNo                                                          a. Activitv RePorts Ll YES tX NO
                                                                          b.    Ánnraípeti'ormance Evaluation (lf end of
                                                                                rating Period)
                                                                                                        n      YES Xl No

           NOTE: Indlcate proactive/remedial steps taken by command.




            REMARKS
                              NEGATIVE REPONSE$:
           police Officer Abdelal is courteous and respectful whos performance
           exhíbit,ed is acceptable. He is courLeous and respecEful to
                                                         Abdelal
           complaÍnanls as well as supervisors. Officer period   ís not on chronic
           sick and has rio command disciptins for this

                                                                          Signature                         Tax   #
            Date Prepared     Commanding Officer
                                                                                                            l 8634     050
            0l/16/2012        DI Kevin   J, Burke
                                           This report is to be                             ENTIAL.
                           Submit to the C.O., Perforrnance                        Unit, One Police Plaza, Room 1000
            (Rev. 07/01/2008)
                                                                                                           Perf Monit 022
M
                     Case 1:13-cv-04341-ALC-SN Document 185-20 Filed 08/26/19 Page 24 of 62

ù.t   r   ¡f
                                                       @                                               æ

                                                  LINIFORMED PERFORMANCE
                                                  MONITORING PROFILE


                                                                              Surname                      First                         M.I.
                                                                              Abdelal                      Mohamed

                   Rank                       Tax #             Command                This      report    From                     To
                   PO                         939838            0s0                    covers period:      07/0U2012                09t30120t2

                   Squad/Tour:            2                                  Primary Assignment;           Parrol                               .-
                   Duty   status:          Restricted Dutyfl                 Modified       fl             Suspended I
                                           Limited Capacity I                Terminal Leave       I        Fuil Duty X
                   PLEASE CHECK APPROPRIATE BOX INDICATING LEVEL OF MONITORJNG:
                          Level   III - Dismissal Probation (monthly)

                tr        Level   III *   Special Monitoring (rnonthly)

                X         Level II    -   Monitoring     (quarterly):        Force    fl                           Discipline   ffi
                                                  rformance tr         Domestlc n
                                                                             Pe
                HOW WOULD YOU RATE MEMBER'S OVERALL PERFORMANCE DURING RATING PERIOD?
               Extremely                               Highly                                                                Very
               Competent          n                    Competent       n     Competent       X             Low n            Low ü
               PLEASE CHECK APPROP RIAl'E BOX FOR EACH SUBJECT:
               be explained in
                         "Remarks")

               PATROL/ENFORCEM ENT DUTIf                           S
                        SUMMONS ACTIVITY (Check One): TOTAL #                    32   4     COMPLETION OF A CALL/ASSIGNMENT
               tr       Not applicable        ,                                             (Check One):
               n        Summons activity above average within command.                 tr   Disposition often reported after prolonged delays
               tr       Summons activity below average within command.                 tr   Disposition called in shortly after completion of
               X        Summons activity and gives attention to command                     assignment.
                        conditions.                                                    n    Disposition reported irnmediately but often goes
               I        Summons activity, but does not address conrmand                     out ofservice to perform routine clerical tasks that
                        conditions.                                                         could be more efflrciently handled at a later time.
                                                                                      X     Disposition callcd in immediately and handles
               2        ARREST ACTIVIï'Y (Check One):TOTAL                 #_l              clerical matters as necessary,
                        Not applicable ,
                        No ancst activity.                                            5.    SECTOR/POSTCONDI'TIONS
               x        Average arrest activity.                                      I     Disregards or is unaware of quality of life
               n        Good number of quality arrests, many of which are                   conditions on post.
                        specifically related to command conditions,                   f]    Initiates enforcement rçsponses to correct
                                                                                            conditions on post.
               3        RESPONSE TO CALLS FOR SERVICE (Check                          fl    Does not addrcss quality of life conditions rhrough
                        One):                                                               the use of verticals, ejections, sunmonses or
               !     Displays a lackadaisical attitude.                                     arrests, etc.
               ¡     Slow in responding to routine calls o¡ directed/vertical         fi    Enforces quality oflife conditions on post through
                     patrols.                                                               the use of verticals, ejections, summonses and
               fl    Generally quick in responding to all calls for service or              arrests.
                     directed/vertical patrols.                                       fl    Requires supervision in order to address
               [l    Efficient and intelligent response to calls using good                 post/cornmand conditions.
                     response tactics,
               Submit report to                       C,O,, Performance Monitoring Unir, One Police Piaza, Room 1000 (646) 610-5S05

                                                                                                                             Perf Monit 023
       Case 1:13-cv-04341-ALC-SN Document 185-20 Filed 08/26/19 Page 25 of 62


     RANK,/NAME:          POAbÆ lVtv'rÍtffi9d                                       &               939838

6.   REPORTS (Aided, Complaints, OLBS, etc,)                       r0, COMMUNITY INTER-A,CTIONS
     (Check One):                                                  x   Courteous and respectful when dealing with the
                                                                       public.
!    Paperwork incomplete and/o¡ submitted with
     numerous enors,                                               D Curt and abrasive when dealing with the public,
ü    Paperwork not submitted in a timely fashion.                  ü   Very little contact with public.
n    Paperwork submitted timely and with minimal      erTors.      n   Civilian complaints received during rating period,
n    Paperwork error free and always timely,                       ü   Letters of appreciation received during rating period

K    Canics the appropriate paperwork, as required on
                                                                                                    n.eu":'":T*'nu'n
     ñ;i'                                                          ]]    "ð.åiåtts
                                                                                         (Exprain


7. REspoNSErosupERvrsroN(checkone): [üi:"J*.'t'n*"::'Ä*"ff"ä'i,3ii¿"ËtH
tr                                       attitude
     Demonstrates an uncooperative or hostile            a. -Does lhere seem to be a pattem to mçmber's
   when instructed.                                          sick leave which might indicate sick leave
                                                             abuse? YES Ï.
X lncorporates instruction into dailyperforrnance, Number olemergency                       . .NO . E^
T  Respónds  with respect, ,outtæy âna  professionalism,                   excusals during this pg{od' 9-
                                                         a' Does there seem to be a nattem'' which misht
n Polite but does noi incorporate instruction,               indicate a probråmr Ú'VÈs El No
                                                                                                        "
8.   GENERAL DEMEANOR                                              I2, DISCIPLINARY MATTERS
n    Immature, impulsive or combative,                             Number of minor violations log entries during this
n    Touchy/initable tends to isolate self,                        oeriod.    0
                                                                   (Specifffiin
X    Enthusiastic, helpful, innovati ve,                                             "Rernarks" and attach copy to this
f,   Needs supervision or direction,                               report)
I    Mature but lacks motivation.                                  The Department Advocate's Office must be consulted
                                                                   priol to the issuance of a command discipline,
                                                                   Nunrbcr of command disciplines during this period. 0,
9. WORK ETHIC (Explain negative comments in                         (Specify in "Remarks the natne of the attorney
   "remarks"):                                                     consulted.)
Member is conscientious and aware of responsibilities.             Has member received Charges,4¡rd Speciflrçqtions during
     v¡s                                                                              -XYnS
EI
Diligent worker
                fl
                 ancl
                        No
                        accomplishes all tasks.
                                                                   thisperiod?
                                                                   *Speciti    (Remarks"
                                                                              type in
                                                                                                                 XNO
                                                                                                      and attach cqp), to this
XYES INo                                                           report
Member can be depended upon         to carry out assigned tasks,       3. PERFORMANCE EVALUATIONS                  (Attached)
X vps            fl                                                I
                        No                                               a.   Activity   Reports n YPS X              NO
                                                                         b.   Annual Performance Evaluation (lf end of
                                                                              rating period)
                                                                                                      üyns XNo
     NOTE: Indicate proactive/remedial steps taken by command




     REMARKS             (MUST,COMMENT ON M E MB.E!',S PE RF ORMANCE/(NÇLup(NG pOO R PERFORMANCE OR
                         NEGATIVE REPONSEÐ:

     Políce Officer Abdelal meets expecLaLions wiLhout exceeding t.hem
     officer ranks average compared t.o ot,hers members of his squad. Officer
     Abdelal is not on chronic sick and has no command dísciplíns for Lhis
     period.

     Date   Prepared Commanding Officer                                                               Tax #              Command

     0l/16/2012          DI Kevin   J. Burke                                                         9 I 8634         050
                                    This report is to be treated              CONFIDENTIAL,
                    Submit to the C.O., Performance Moni                      Unit, One Police Plaza, Room 1000
     (Rev, 07/01/2008)                                                                                 Perf Monit 024
Case 1:13-cv-04341-ALC-SN Document 185-20 Filed 08/26/19 Page 26 of 62


                    @                                           dþ
                              POLICE DIIPARTMENT
                               CITY OF NBW YORK
                                                                September 4,2012

 From:           Commanding Officer,    5   Otl'   Precinct

 To:             Comlnanding Officer,   P   erformanoe Analysis S ecti on

  Subject        REQUEST REMO\AL OF P.O. MOIIAMED ABDELAL FROM
                 LEVNL TWO PERFþRMANCE MONITORING UNIT


         1. After a recent conf'erral with Captain Kevin J. Burl<e, Commanding
            Officer of the 50tl' Precinct, a clecision was made to remove Police Officer
            Mohamed Abdelal, tax # 939838, from special monitoring. The decision vvas
            based on the following criteria:

       2.   Police Officer Abdelal's overall performance has improved over the last
            twelve months. P.O. Abclelal has no disciplinary issues pending and has
            not received any civilian complaints year to date. He is not an overtime or
            sick abuser,

       3.   For your Information.




                                                                                   <**'
                                                               Captain




                                                                             Perf Monit 025
     Case 1:13-cv-04341-ALC-SN Document 185-20 Filed 08/26/19 Page 27 of 62

                               @                                                       æ

                         LINIFORMED PERFORMANCE
                         MONITORING PROFILE


                                                         Surnarne                            First                        M,I.

                                                                         Ð ts¿         L                //rl
ru                     Tax #
                         q3% g           Command                     This report
                                                                     covers period           'ülb                    70,/t,
 Squad/Tour:              c/2                            Plimary Assignment:                                     L
Duty   status:         Rcstricted Duty  fl               Morlified        I                  Suspended      f,
                       Limiterl Capacity I               TerminalLeavc             I         Full    Duty
                                                                                                            "e
PLEASÐ CHECK APPROPRJATE BOX INDICATING LEVEI, OF MONITORING:
¡      Level   III -   Dismissat Probation (nronthly)

U      Level   III -   Special Monitoring (nronthly)

El     Level II   * Monitoring (quarterly):
                                  Performance n
                                                         Force
                                                         Domestic
                                                                 I                                     Discipline    r
                                                                                                                     n
HO\Y WOULD YOU RATE MEMBER'S OVERALL PERFORMANCE DUIìING RATING PERIOD?
Extrenrely                     Highly                                                                            Very
       n
Cornpetcnt                     Competent     tr          Cornpetent       p'                 Low n               Low n
PLEASE CHECK APPROPRIATE BOX FOR EACH SUBJECT: (Areîs of poor pplformancc                                        o.r nesati.vc rc.sponççs   will
be e.xplained in "RerFarks")

PA TROL/ENFORCEMENT DUTIES
1,  SUMMONS ACTIVITY (Check one): ToTAL                  *l-t- q,             CoMpLETtoN oF A CALL/ASSTGNMENT
n    Not   applicable.                                                    (Check One):
n    Sumnrons activity above average within    command. fl                Disposition often reported after plolonged delays.
tr   Sunrntons activity below average within   co¡nmand. ffi              Disposition called in shortty after cornpletion of
n    Su¡rrnrons activity and gives attention tocont¡rrand                     assignnrent,
     conclitions.                                         !               Disposition leported immecliateìy but often goes

F    Sulnnrons activity, but does not adclress command
     conditions,
                                                                          out of service to perforrn routine clerical tasks that
                                                                          could be nrore efl'iciently handled at a later time.
                                                     ,    n               Disposition called in irnnrediately and handles
')   ARREST ACTIVITY (Check One): TOTAL #l                -               cleiical naters as necessary,
f    Not applicable,
!    No a¡'rest activity.
     Average arrest activity,
                                                                     5.   SECTOwPOST CONDITIONS
E,                                                                   n    Disregards or is unaware of quality of life
n    Good nu¡nber of quality arrests, many of which are                   conditions on post.
     specifrcally related to cornmand conditions.                    I    Initiates çnforceurent responses to correct
                                                                          conditions on post.
1    RESPONSE TO CALLS FOR SERVICE                     (Check I           Does not address quality of lile conditions tlrrough
     One):                                                                the use of velticals, ejections, sumnlonses or
     Displays a lackadaisical attitudc,                                   arrests, etc,
     Slow in responding to routine calls or directed/vertical        fl   Enforces quality of life conditiotls on post through
     patrols,                                                             the use ofverticals, ejections, sulnnronses and

F    Generally quick in responding to all calls for service or
     directedÁe;tical patrois.
                                                                 -
                                                                 &
                                                                          arr'çsts.
                                                                          Requires supervision in order to address
n    EtÏcient and intelligent i'esponse to calls using good               post/corrrnrand conditions.
     response tactics.
Subrnit report to:             C.O,, Performance Monitoring Unit, One Police Plaza, Rooin 1000 (646) 610-5505

                                                                                                                 Perf Monit 026
        Case 1:13-cv-04341-ALC-SN Document 185-20 Filed 08/26/19 Page 28 of 62


                                                                                                   /s7 rs r
                                                                                                                                        {
      RANK/NAME            P,   l&.           ./*¿,,hat/¡¿tâ,O                           @^
 6,   REPORTS (Aided, Complaints, OLBS, e tc.)                       10,    COM MUNITY IN'I'EIIAC'TIONS
      (Check One):                                                   Ð      Courteous arid respectful when dealing with the
 I    Paperwork incomplete and/or submitted with                            public.
      numerous errors,                                                      Curt and abrasive when dealing with the public,
 n    Paperwork not submitted in a tinrely fashion,                         Very little contact with public,
                                                                            Civilian conrplaints received during rating period.
      Paperwork submitted timely and with minimal errors.
 H    Paperwork error free and always timely.                        I      Leners of appreciation received duling rating period.

 n    Carries the appropriate paperwork, as required on
      patrol,
                                                                     I   1. EXCUSALS (Explain ncgative comments in
                                                                        "Remarks")
                                                                     Number of times menrber reported sick durine this
 7.   RESPONSE TO SUPERVISION (Check One):                           period. f       Chronic A f]      Chronic Ë [
 I    Denronstrates an uncooperative or hostile attitude                    a,    Docs there seem to be a pattern to member's
      when instructed,                                                            sick leave which mieht indicate sick leave
      Incorporates instruction into daily perforrnance,                           abuse?       YES   -¡             No El
 H Polite but
      Responds with respect, cour-tesy     and   professionalisrn.   Number of enrergency excusals during tlris peri-od, ¿)
                                                                        a. Does there seenr to be a patteln,'EI
                                                                                                              which nright
 n                does not incorporate instruction.
                                                                                  indicate aproblern?   E'YES           NO
 ö    GENERAL DEMEANOR                                               I2. DISCIPLINARY MATTERS
      Inrrnature, impulsive or combative,                            Number olminor violatio¡rs log entLies during tltis
      Touchy/irritable tends to isolate sçlf.                        period.      O
      Enthusiastic, helpful, innovativc,                             (Specil'fty]þeTn "Rernarks" and attach copy to this
      Needs supervision or dircction,                                report)
      Matule but lacks nlotivation,                                  The Departnrent Advocate's Office rnust be consulted
                                                                     prior to the issuance ofa cornnland discipline.
                                                                     Ñunrber of conrnrand disciplines duLing ilris period, C)
 9.   WORK ETHIC (Explain negative conrnrents in                      (Specify in "Remarks thc nanre of the attorney
                                                                                                                                    .




      "renrarks"):                                                   consulted,)
 Membel is conscientious and aware of responsibilities.              Has nrçrnber leceivcd Clrarges and Specihcations during
                                                                                                    " ! vÈs El
 El'yns          I No
 Diligent worker and accomplishes all      tasks.
                                                                     this   peliod?                                      No
                                                                     *Specify type in .rllemarks" and attf¡ch cor¡v to this
 E YES EtrNo                                                         report
 Menrber   canbe depended upon to carry out assigned      tasks
p-vns f1 No                                                          13, PERFORMANCE EVALUATION$-l"Arrached)
                                                                            a.    Activity Reports n YnS E NO
                                                                            b.    Annual Pelformance Evaluation (lf end of
                                                                                  rating period)
                                                                                                         YES         NO

      NOTE¡ lndicate proactive/remedlal steps taken by command.




      REMARKS             (MUST COMMENT ON,MEMBER'S PåRFORMANCE/I,NCLUDTNG POOR PERFORMANCE.9R
                          NEÇ4TTVE.REIONSES):
                                                      'P-f       tA,vJ' ,l*r)
           O       ß F.f m*0Ê l-t-/)-ßâ. oF
                 tîÊV    Clt                                             C¿t ,,v DF7

          ht, ¡ þnþ ,+PfnoPûtln;Ly', ,/l-r 7Jrt6g r{É ha¡r ßrí
           P.t êcrÍO ßY ó'¿ltÊ frv t's'pô,î'' Fu 4nfthÃ¡s P n¿ct*c'/ cu.<¿/)ìrt¿*t                                                          "




           ¿
         teP
                     )
                     red
                                        pr
                           Commanding Offïcer                              Sign     re                  Tax #
                                                                                                                                0la
                                                                                                                            Comma



                              This report is to be treated as CONFIDENTIAL.
             Subrnit to the C.O,, Performance Monitoring Unit, One Police Plaza, Room 1000
      (Rev.07/01/2008)                                                            perf Monit 027
            Case 1:13-cv-04341-ALC-SN Document 185-20 Filed 08/26/19 Page 29 of 62
'Þ


                                       @                                                         @

                                LINIFORMED PERFORMANCE
                                MONITORING PROFILE


                                                                       Surname                       First                            M.I.

                                                                               Q      t t¿¿                                       E
       Rank                    Tax #             Command                       This lepolt           Frorn
         Po                    r31-ß g                       ,ro               covers period:        i/¡/tz                 l)r,1,
       Squad/Tour               c/z                                                    ,' P+tfrrL
                                                                       Prirnary Assignmen

       Duty    status:         Restricted Duty   I                     Modified tr        Suspended n

                               Limited Capacity      I                 TerminalLeave I    lrullDuty F
       PLEASE CHECK APPROPRIATE BOX INDICATING LEVEL OF MONITORING¡
       tr      Level   III - Dismissal Probation         (nronthly)

       n       Level   III -   Special Monitoriug (nrontlrly)


     S         le"et II - Nlonitoring (quartelly);                     Force   X                              Di cipl ine   n
                                                                       Performance                            Domestic      f-t
       HOW WOULD YOU RATE MEMBER'S OVERALL PERFORMANCtr DURING RATING PERIOD?
       Extlenrely                      Highly                                                                          Very
       Conrpetent       n              Cornpetent        n             Conrpetent
                                                                                      F              Low n             Low n
       PLEASE CHECK APPROPRIATE BOX FOII EACH SUBJECTI (AJeas ofpoor pelfornrance or negativc responses will
             ine_d jill "Renl4rks")
       be explfl

       PATROLi EN TIORCIìM !]NT DUTIES
       l. SUMMONS ACTIVITY (Check One): TOTAL                          #/,f    4.     COMPLBTION OF A CALL/ASSIGNMENT
              Not applicable,                                                         (Cbeck One):
              Sunrnrons activity above average within conlmand                   ü    Disposition often reported after prolonged delays,
              Surnrnons activity below avelage within cotnnrand
                           activity and gives attention to co¡ntrrand
                                                                               F      Disposition callcd i¡r sholtly after cornpletion of
                                                                                      assignnrent,
                    tions.                                                       f]   Disposition reported inmediately but often goes
              Surrr¡nons activity, but does not acldrcss conrmand                     out ofservice to perfornr routine clet'ical tasks that
              conditions.                                                             could be more efficierrtly handled at a later time.
                                                                                 I    Dispositio¡r called in immediately and handles
       2.     ARREST ACTIVITY (Check One): TOTAL                      #;2             cledcal matters as necessary.
       n      Not applicable,
       n      No allest activity.                                                5.   SECTOR/POSTCONDITIONS
      E
      n
              Average au'est activity.
              Good nunrbsr of quality ar¡'ests, many of which are
                                                                                 f]   DisLegards or is unaware of quality of life
                                                                                      conditions on post,
              specifically ¡'clated to conrmand conditions.                      fl   Initiates enforcernent respollses to correct
                                                                                      condiiions on post.
       3,     RESPONSE TO CALLS FOR SERVICE (Check                               I    Does not address quality of life conditions through
              One):                                                                   the use ofverticals, ejections, sunltÌìonses or
              Displays a lackadaisical attitude,                                      arrests, etc.
       l-]l   Stow in responding to routine calls or directed/vertical           I    Enforces quality of life conditions on post through
                                                                                      the use of verticals, ejections, sunttnonses and
     ¡ærpatrols.
     \El  ÆeneLally quick in responding
      vdirected/vertical
                                                 to all calls for service or          arrests,
                          patrols.                                             ñ      Requires supervision in order to address
       n      Efficient and intelligent response to calls using good                  post/conrnrand couditions,
              resÞonse tactics,
       Submit report to:                C,O., Perfonrancs Monitoring Unit, One Police Plaza, Roorn 1000 (646) 610-5505

                                                                                                                        Perf Monit 028
       Case 1:13-cv-04341-ALC-SN Document 185-20 Filed 08/26/19 Page 30 of 62
                                                                                                                                    ù

     RANIVNAME:           Qo     ,&t,./:t4 l,            /?¿//4/hÅn              ffi, 7s713tr
6,   REPORTS (Alded, Complaints, OLBS' etc.)                  10,   COMM UNITY INTERACTIONS
     (Check One):                                             B public.
                                                                Courteous and respectful when dealing with          the

I    Paperwork incornplete and/or submitted with
     numerous ertors.                                         ! Very
                                                                Curt and ablasive when dealing with the public'
n    Paperwork not submitted in a timely fashion.             tr      little contact with public,
B    Paper:woLk submitted timely and with minimal errors,     n     Civilian complaints received during rating period
tr   Paperwork error free and always timely,                  I     Letters ofappreciation received during rating period.

f    Carries the appropriate paperwork, as required on
     patrol.
                                                              I   L EXCUSALS        (Explain negative conrtnents in
                                                                    "Remarks")
                                                              Nuurber of times rneurber reported sick during this
7.   RDSPONSE TO SUPERVISION (Check One):
                                                              -period.  C) Chronic A ll Chronic B l" -l
fl   Denronstrates an uncooperative or hostile attitude            a, -Does thete sçsnr to be a pattem to nrember's
                                                                       sick leave which nlieht indicate sick leave
                                                                       abuse? YES "fl
     when instructed,
[N   IncorpoLates instluction into daily perfot'nrance.                                                  NO E
     Responds with lespect, coultesy and professionalisrn     Number of ernergency excusalfüuring this periddl
     Polite but docs not incorporate instluction.
                                                                   a. Does thère seen to bç,q pattem, y4[ich nright
                                                                       indicare a problem? [' veS
                                                                                                        ,& NO
8    GBNERAL DEMEANOR                                         I2. DISCIPLINARY MATTERS
u Inrmature, inrpulsive or conrbative,                        Nurnber of nrinor violations log entries during this
                                                                         Õ
D Touchy/irritable tends to isolate self.                     oeriod.
                                                                                 o'Renrarks" and attach co¡ry to this
n Enthusiastic, helpful, innovative.                          tspecifftyìõãîr
                                                              leport)
E. Needs supervision or direction.
n Mature but lacks motivation.                                Tlie Departrne¡rt Advocate's Offlrce tnust be consulted
                                                              prior to thç issuance of a command discipline.
                                                              Ñurnber of conr¡nand disciplines during iliis peúod. /
9.   WORK ETHIC (Explain negative comments in                  (Specif'y in "Renrarks the name of the attorney
   "rernarks"):                                               consulted,)
Membcr is conscientious and aware of responsibilities,        H as menrber recs ived Charges-q.¡rd Spec i flrgltions duri n g

ffvns
Diligent worker
                I        No
                  and accomplishes all tasks.
                                                              this  period?
                                                              *Spècify type in r(Remalks" and
                                                                                               U  YES ,Þf NO
                                                                                                     g.!!9ft93y    to this
n YES             El'No
                                                              report
Menrber can be dependcd upon to cany out assigned tasks           3. PERFORMANCE EVALUATIONS                (Aftached)
E-vus
                                                              I
                   É no                                             a,   Activity   Reports E YPs Ñ            NO
                                                                    b.   Annual Pelfortrrance Evaluation (lf end of
                                                                         rating period)
                                                                                                nYES ñNo
     NOTE: lndicate proactive/rentedial steps tal<en by command




     REMARKS
                          NEGATIVE REPONSES):
       po,r*ßÐÉ           t*L          pnrlt=uflthr1*oÊ      J.,f      b,+/1et",u4L) ¿¡7az/ífr b,l                              f
       ''/rt ßt:              7r, sr   l\qcfl7o l\Y       ó¿¿tu6ltu/'9d{J t
                                                                            '


                                   t?Pn                                                                                   0
               repared        ommanding          in0                   natu re                  Tax #                 Contmand



                            This report is to be treated as CONFIDENTIAL.
            Submit to the C.O., Performance Monitoring Unit, One Police Plaza, Room 1000
     (Rev,07/01/2008)                                                          Perf Monit 029
Case 1:13-cv-04341-ALC-SN Document 185-20 Filed 08/26/19 Page 31 of 62


                            @

                       UNIFORMED PERFORMANCE
                       MONITORING PROFILE



                                                             Surname                       First                        M,I
     ¿>'                                                          /2   ,,1   ,, (""*:' /               ,,,/,r,,,.n,.    ,,t
Rank         ¿>Tax         #                Com¡nand                   This report         From               To
t) J?Í g.J-*.,*
                                                                       covers period

Squad/T                                                      Primary Assignment

Duty   status:        Restricted   Duty_                     Modilìed---                   Suspendcd_
           Lin¡ited   Capacity_                              Terminal Leave
PLEASE CHECK APPROPRIATE BOX INDICATING LEVEL Oú' MONITORING:
      Level III - Dismiss¡l Prob¡rion (monrhly)

           Level   III - SPecial Mo.¡''

                                                                                                    Perfor mance
                                                                                             RING RATING PERIOD?
                                       q.
                                   (                                                          w_
                                                                                                          Very
                                                                                                              Low_
                                                I'rn
                           lt          ,1"                                                      r p,erformance or negativ_e qesponses Wil

                      .r                                                                           .A CALL/ÀSSIGNMENT
             lrJ
                   þl       l"l-'                                                                  rtcd after prolonged delays.
                                                                                                    rortly alter completion of

                                                                                                    mediately but often gocs out
                                                                                     , y!¡ronn routine clericaltasks that could
                                                                       oe more  effìciently handled at a later time,
                                                                       DDisposition called in immediately and handles
                                                                       clerical mattcrs as necessary.
2.            - . r ylTY (Check One): TOTAL            I å
E,rot applicable.                                                      5. SECTOR/POST CONDITIONS
E!!o arrest acrivity.                                                  DDisregards or is unaware of quatity ol lile conclitions
EfAverage arrest activity.                                             on post.
DGood number of quality arrests, many of which are                     ülnitiates enlorcement responses lo conect conclitions
speciñcally related to command condirions.                             on posl.
                                                                    DDocs not address quality of tife conditions tkough
3.RESPONSE TO CAT,LS FOR SERVICE (Check One)                        the use of verticals, ejections, summonses or arrests'
üDisplays a lackaclaisical artitude.                                elc.,z
ESlow in respondìng to routine calls or directed/vertical           úZÉn[orces quality of life conditions on post through
patrols.
                                                                    the use of ve rticals, ejections, summonses and arrests,
pdenerally quick in responding to all calls for service
                                                          or           flRequLres supervision in order to addrcss
dirccted/vertica I patrols.                                            post/command conditíons.
DEffìcicnr and intelligcnr response ro calls usirrg gootl
response taclics.


Submir reporl ro                C,O., Performanc e Monitoring Unit, One Police plaza,                                         -5505
               Case 1:13-cv-04341-ALC-SN Document 185-20 Filed 08/26/19 Page 32 of 62


                                                    ff                                                     w                              "
            SU PERVISOR'S COMPLAINT REPORT/                                                Corrrmand $er, No,                   ì ì :,"
            COMMAND DISCIPLINE ELECTION REPORT                                             Schedule: E
            PD 468-123 (Rev. 04-06)
                                                                                                               ,A
                                                                                                                          Se
FTOM:        50 PTCCiNCL                   TCO
Ïo;          Commanding                OffÍcer 50 Precinct
subject: REPORT OF VIOLATION OF Tl-lË RULES AND PROCEDURES

Member'          Rank             Full Name                                                                         Tax Number                 Command
Complained
Of:                  PO                         Abdelal,       mohamed                                               939838                      050
Location Where Violation Occurred                                                                                 Time             Date        Day of Weok


                                              050     recinct        s/H                                             1_   500      0e/22/1 l-      mon
Complainant        Name and Address                                                                                                Telephone Number
(if any):


Details of Violation:

                                                Regardíng IAB log# 1t-32489, Police 0fficer Abdelal
               failed Lo properly safeguard his NYPD issued portable raclio, resulting
               in it.s loss, Police Officer Abdelal is unsure how loss occurred.




The Memberwas       S,*a,            notrEfwarned and admonisheci; and
                *"rr$*u*             not   D   instructed in the proper performance of duty and/or procedure.
   nature         Rank                 Signature                                                     Tax Number             Command            Date
of Supervisor                                                                                                                                  t0/ t2/   tr
Preparing Report:
                          sgt          Mccabe
                                                         ,*k''/\"(),.¿..                             892066                 050

                                                                        EgltaYy--up

              El     Unsubstantlated                                                           Ë       Command Discipline Accepted

              E¡     Charge ancl Specifications                                                E       Comrnand Disclpllne Review Panel

                        Preclnct Ser, No.
Final Dispositìon:
                       ,i_.



Rank
                       -"t(l fr=
                              of Commalr ding
                                                 [,,.{.J                                         I   rax Number             command             Datef
                                                                                                     t^t
                                                                                                                                050 rii;l lt
                                                                                                 I

('                                                                                               YI (K63't
lnstructions:
  Gommanding Officers must investigate and report dispositlon rrnder FOLLOW'UP'
  lf a scheclule "8" violation is suþstantiated, sencl a completed copy of this report (frottt and rc'ar), to the Department
  Advocato's Office,
                                                                                                                                  Perf Monit 031
                 Case 1:13-cv-04341-ALC-SN Document 185-20 Filed 08/26/19 Page 33 of 62


                                             €                                                     tr
              COMMAND DISCIPLINË REPORT / ËLECTION                                      Command Ser. No



Member's Name                                               Rank           Tax Number                            Çommand/Assignment



lnvestigation has þeen conlpleted concerning the vìolation charged herein. The finding and the disciplinary action recommended are
indicaled below. You may accept the firrding and the proposed disciplinary action; or accept the fìnding but appeal the proposed
disciplinary action to the Command Discipline Review Panel foi final determinatiorr; or decline to accept the finding and the proposod
disciplinary action ln lieu of a statLrtory hoaring on written charges before a Trial Çommissioner. You must complete and rgturn this form
to the undersiqned within three workinq davs.
Summary of lnvestigation and Disposition of Complaint:




Finding                                                                                Disciplinary Aclion Recommend6d


                             ,t{:,,1 Ê
d#í'                                                                                                                      ü-Ð
TO BE COMPLETED BY              BERCI.IARGED

I understand that I do not have to accept the finding arrd the disciplinary action recornmended by my comnranding oÍÍicer or unit head,
My right to have this matter reviewed as to lhe proposed disciplinary action orrly, lry the Command Discipline Review Panel, and my right
to a statutory hearing before a Trial Commissioner have been explained to nre and I hereby voluntarily:

    fi
   7¿
          eccept the finding and the proposed disciplinary action.

     ü    Accept the finding but elect to have the discìplinary action reviewecl by the Commancl Discipline Roview Panel,

     fl   Decline to accept any cJisciplinary action witlror-¡t a statutory hearing.

Any decision arrived at relative to this case is aparl from ancl dc¡es not preclude fu¡ther exercise of management prerogative
such as reduclion ln grade, transfer, reassignment, etc,

          Sign                                                     Date                Witnessed                   , Shield)

          Ò                                                                                             ,)

lf a $ched¡,rle   "8" violation is substan         send a cornpleted copy of tlrls reporl          nl   ancl rear), to the Department Advocate's
Office,
                                                       I                                                                 Perf Monit 032
                     Case 1:13-cv-04341-ALC-SN Document 185-20 Filed 08/26/19 Page 34 of 62


                                                          €                                          tr                      I i r,.'
                SUPËRVISOR'S COMPLAINT RFPORl'/                                           Command Ser. No,
                COMMANÞ DISCIPL¡NE EI-ECTION REPORT                                       scheduleþ                   EI B
                PD 468-123 (Rev. 04"06)



From: Operations CoordÍnatorr 50th Precincl
To; Commanding 0fficer, 50th Precinct
Subjoct; REPORT OF VIOLATION OF THE RULES AND PROCEDURES

lVlenrber                Rank        Full Name                                                                 Tax Number                       Command
Cornplained
Ofl                      P.0           Abdelal,                Mohamed          939838                          939838                              050
Localion Where Violation Occurred                                                                              Time            Daie             Day of Week


         50th Precincl Station                                  House                                          0900             Lo      / 03/   I    Mon.
Complâlnant              Name ând Address                                                                                      Telephone Number
(rr   anilì',                                                                                                                           N/A
                A           N/A
Details of Violation:                                                                                                                     accru ed
         Police 0fficer Abdelal violated P G. 203'L9 Sub.21 in lhal he Betst¡çed
         a nega!ive leave balance wíthoul; permission of ProPer auLhoritY.
         See        AL    tached




The Member was                  EI *ut noiþyarned              and admonlshed' and
                         was    E   was not dinstructed in the proper pedormance of duly and/or proceclure
Signature                                                                                         Tax Number            Command                 Dato

of Supervisor
Preparing Report:                                                                                 rì8{6:, 0 s                                               J,t
                                                                              FOLLOW.UP

                    tr    Unsubstantiated                                                    tr    Comrnand Discipline Accepted

                    tr    Charge and Specifications                                          tr    command Discipline Review Panel

                                Precinct 9er, No
Final

                                                 ,lt,.   rI                                       Tax Number            Command                 Date
Rank                Signature of                     Offlcer


            i*                                                                                    q Ktû31 CI5,c                                     lt /J l,I
                                I                                    !
lnstructlolrs:
  Comnranding Offlcers must lnvestigate and reporl dispositlon under FOLIOW.UP.
  lf a sclredule ,,8" violation ls substantlated, send a completed copy of thls report (front and rear), to the Department
  Advocate's Office.
                                                                                                                                Perf Monit 033
             Case 1:13-cv-04341-ALC-SN Document 185-20 Filed 08/26/19 Page 35 of 62


                                          €                                                     w
          COMMAND DISCIPLIþ¡E REPORT / ËLECTION                                      Command Íier. No.



Membefs Namo                                             Rantt         Tax Number                           Command/Asslgnmonl




lnvostigation has been completed concer¡ing the violaiion clrargecl hereìn, The finding and the clisciplinary aotion rocomnlended aro
indicated bolow. You may åccept the finding arrd ihe proposed disciplinary action; or accept the finding but appeal the proposod
disciplinary aclion to the ðommand Disciplinõ Review Panel for final determination; or decline to accepl the finding and the proposed
disciplinary action in lieu of a statutory hearing on written charges þefore a Trial Commissionor. You must complete and return this form
to the úndorsigned within three working clays
Surnnrary of lnvestigation and Disposition of Complaint




Finding                                                                             Discipllnary Action Recommended


               I' 5        Comnla
                                  ,¿1

                                                                                                                       tl t 4ií't         JDI;L
TO BE COMPLETED BY MEMBERCI"IARGED

I understand that I do not have to accept the finding ancl tho disciplinary actiorr recommended by my commanding officer or unit head.
IVly right to have this matter reviewed as to the proposecl disciplinary action only, by the Commancl Discipline Review Panol, and rny right
to a statutory hoaring before a Trial Commissioner have been explained to me and I hereby voluntarily:

     S nccept the fincling and the proposed disciplinary action.
     H Accept t¡e finding but elect to havo ihe disciplinary action reviewed by the Command Discipline            Review Panel'

     EI   Decline to accept any clisciplinary action without a statuloty hearing.

Any cleclslon arrived at relative to this case is apart from and cloes not preclude further exercise of management prerogative
suclr as reduction in grade, tralrsfer, reassigntnent, etc'

                                                                                                Byì          me, Shield)

                                                                     /¿-
lf a Schedule   "8" violation.is substantiated, send a completed copy of this report (front an rear), to the Department Advocate's
Office.

                                                                                                                      Perf Monit 034
                     Case 1:13-cv-04341-ALC-SN Document 185-20 Filed 08/26/19 Page 36 of 62

f,


                                                        fl                                                tr                           2011-
                                                                                                                                               bf
                 SUPERVISOR'S COMPLAIN'T REPOR I'/                                          Command Ser' No.
                 COMMAND DISCIPLINE ELEC'TION REPORT                                        Schedullj,E       A        EI B
                 PD 468"123 (Rev. 04-06)                                                          (

     From;            ISRONX COURT SECTION' APPEAIìANCE CONTIIOL SUPERVISOR'

     ro:              COMIVIz\NDING oFFlcER' 050                         PREclNcr'
                                                   pROCEDURES
     subject: REpORT OF V¡OLAT¡ON OF THE RULES AND
                                                                                                                Tax Number                  command
     Member.          R€nk           Full Narne
                                                                                                                                  939838 050
     Contplained
     Of:
                            PO                    IVIOHAMED ABDELAL
                                                                                                                T¡me            Date           Day of Week
     Location Where               Oçcuned
                                                                                                                                9t01llL              D
                      BRONX COURT SEC'TION 2I5 EASt I6I't STREET
                                                                                                                                Telophone Numbor
     Complainant       Name and Address
     (if any):


     Details of Violation:

                                                                                                        in regards to
                                  i.   The subject officer was schedulecl to appear at the B-ronx Court
                                                                   ,,Must e.pþõar Trial", offioe' Abdelal violated
                      case Docket# 201 18X02537g for a
                                                                                             The Responclent
                      Patrol Guide proceclures (PG-21 1.01) r'egarcling bourt appearances'
                                                                                            Abdelal failed to sign
                      i¡it.¿ to sign out of ðortì on the above ãott. tn aciclition, Officer
                      out of Court on 0 1 /06/ 1 I ancl on 06117 ll           L




      The Member was         E    was                         and admonished, and
                       was   El   was             instructed in the proper performance of duty and/or procedure'
                                                                                                       Tax Number         Command               Date
      Slgnature               Rank         Slgnature
      of Supervisor
                             GT                          ."zf z                                              922880                BXCT              tLlzllll
      Preparing                            ,/;.: , ..
                                                                             FOLLOW.UP

                    tr     Unsubstantlated                                                        E      Command DisciPline AccePted


                    E      Charge and SPocifications                                              tr     Command Dlscipllne Revlew Patrel

                             Preclnct Ser. No.
      Final Dispositlon:

                                                        û(
                                                                                                       Tax Number             command
      Rank                                          Officer


(                                                                                                          I l{' )2 /                            I              d
      lnstructlons:
        Comrnandlng Officers must investigate and report dlsposltlon under FoLLoW'UP'
                                                                                            (front and rear), to the Department
        lf a schedule ,,B,,vlolailon ls substantlated, send a completed copy of this report
        Advocate's  Office'
                                                                                                                                Perf Monit 035
                 Case 1:13-cv-04341-ALC-SN Document 185-20 Filed 08/26/19 Page 37 of 62


                                                fl                                                    fl
             COMMAND DISCIPLINE RCPOR-T / ELECTION                                        Command Ser. No.



                                                                             Tax Number                           Comm   a   nd/Asoìg   n   ment
Membeis Name                                                  Rank



                                                                                                                                recommended are
lnvestigation has been conrP leted concerning        the violation charged horein. The findirrg and the disciplinary action
                                                                                                                       but  apPoal   the ProPosed
indicated below. You Inay accepl the fittding         and the proposed disciPlinarY action; or accePt the     finding
                                                                                  mination I or decline to accePt  the findirrg  and  the ProPosed
disciplina ry action to the Conrmand Discipline      Review Panel for final detet
                                                                                                                          ete ancl return this form
disciplinary action in lieu of a statutory hearing   on written chatges before a Trial Commission er. You must comPl
to the u               within thres worki

Summary of lnvestigation and Disposition of Complaint




                                                          t

                                                                                          Disciplinary Action Recomrnended
 Find¡ng
                                           i
                 (¿ /*-/::;                (i
                                                                                                           No.                                     Date
 Rank




 .ÍO
       BE COMPLETED BYMEMBERCHARGED

                                                                                  aclion reconrfirerrdecl by my commanding officer or unit lread'
 I r.rnderstand that I do not have to accept tlre finding and the disciplinary
                                                                                    only, by the Conrmand Discipline Review Panel' and my right
 My right to have this nratter reviewed as to ftre profõseci disciplirtar:y action
                                                         have been    explaìned   to me and I hereby voluntarilyl
 to a slatutory lrearing before a Ttial commissioner

              eccept the findirrg arrd the proposed disciplinary actiot't'
       U@
                                                                                         the Comnrand Discipline Review Panel'
        ü    Accept the fincling but eler:t to have the disciplinary actir:n reviewed by

        fl    Decline to aÇcept any disciplinary action withotrt a statutory hearitrg,
                                                                                 preclucle frrrther exercise ol managometrt prerogative
 Any clecision arrivecl at rolative to this case ls apatt ft'o rn ancl cloes not
 suõh as recluction in grade, transfer, reassignment' otc
                                                                                            W¡tne                        Shield)
 o            sig natufe                                             Date                             ç
                                                                                                      )
             0                                                                  L
                                   is substarttiatecl, send a co     pleted copy of this rePort            ancl rear), to the Departtnent Advocate's
 lf a Sctreclrtle "8" violation
 Off ice.
                                                                                                                               Perf Monit 036
            Case 1:13-cv-04341-ALC-SN Document 185-20 Filed 08/26/19 Page 38 of 62




                                                                                                                                                 o -ilbo                                                 N
                                                                           sè :
                                                                                            o o                                  t                               N       N       N                                           Õ
             0)
             -                :        9r'f:ts:.-:-                                                 i
                                                                                                                     o
                                                                                                                     =
                                                                                                                                        c                                æ
                                                                                                                                                                                                     r.}
                                                                                                                                                                                                     ç                       s
                                       ooooo3                             ÎJ                e        .=              s                                                                                       a           o
                                                                                                                                                                                                                         o
                                                                                                                                                                                                                                       c
             õ'
             I
                                       ======
                                       oooooa
                                       oÕo@oô                             ç\c
                                                                                    \->'
                                                                                            o
                                                                                                     :o
                                                                                                     :?              d
                                                                                                                                        c             Ç                                                      g
                                                                                                                                                                                                                         =
                                                                                                                                                                                                                         c
                                                                                                                                                                                                                             o ø<-
                                                                                                                                                                                                                                  9>         ø
                                                                                                                                                                                                                                             @
     (9
     (¡'
             s
             c
                                  c
                                  ¡)   Eã'6Oõ                             Þé
                                                                          <t                    : r3
                                                                                                     :>                                     ù               ls:                                                          f ç                 z
     (0      o                      e;Qo9o
                                    Ø=+F)-
                                  o CG?*^-.                                   t\ a\             I :rr¡
                                                                                                                     s                                                                         S:                                 T= =
                                                                                                                                                                                                                                     ñ
                                                                              -.t                                                                                                F
     co
     (¡'                            -,):Õ=
                                  : Erã:oõ'                                   :t-   s-          9
                                                                                                     ¡C]
                                                                                                     i<
                                                                                                                     o                                     :C.
                                                                                                                                                           ,4
                                                                                                                                                                                 t             >a_
                                                                                                                                                                                                                                  È:         =
                                                                                                                                                                                                                                             a
                                                                                                                                                                                                                                             a
     cc                             so-ô=-                                                           l¡                                                                                        7                                  J1
                                                                                                                                                                                                                                  !'9
                                                                              $\            {                                                                                                  1
                                  ñ
                                    r:1: e                   á                                       ìtrr
                                                                                                        .t
                                                                                                                     o
                                                                                                                                                           t)-                                 r-.
                                                                                                                                                                                                                                  ê
                                                                                                                                                                                                                                             m
                                                                                                                                                                                                                                             zI
                                       uiiO=^.i
                                       ^C($=-'                                              ù           :m                                                                                                                             o
                                       ã5-'"õo                                                                       G                                                                                                            Io         ,ï
                                       1-9=>.i                                      !
                                                                                                                                                           F+                                  r-                                            3
                                       -ò9950
                                       !=;ã-ìç.                                     C-
                                                                                                                                                           r-                                  L.                I            o
                                       ñ=-':1=                                                                       @                                     Ff
                                                                                                                                                           '-.
     (.c                                           q@
                                       ã:
                                       ctl:íø;ê= =                                  Þ                                o                                         lr                                                I
     (¡)                               t2.=a;::í,o                                                                                                         ãÞ
     (t                                û<      e j ø f
                                                             *
                                                                                                                                                            C                                  ì*-                            c==o
                                                                                                                                                                                                                                gá
     o:      o                         i 5q,                                                                                                                                                   I

     (¡t     Ð
              o                         -õ -; X-;-                   z              P           c                z                                           K                                                                F   t€-
                                       ,:: å 9:3;                                   Þ                                                           z z                          z       z z z z z z z z                 z
                                           -s c =:                                                  a !@
                                                                                                                     ,
                                                                                                                     o
                                                                                                                     G.
                                                                                                                                                           lz
                                                                                                                                                                                                                         t{-çs      ¡f,l


                                       -::<^
                                                                                    ï-                .O
                                                                                                                                                                                                                         PiTRO'


                                       ,:,   t5i                                                                                                                                          t-
                                       : : : ?=:                                    \c.                                                                      ï*r
                                       .::=:                                                                         E
                                                                                                                                 ¡-                                                  vì                                  .irFìÈ

              3                        ;,;2i,                                                                                                               õ-'      {       \{            vl                            R€¡O P.U¡S
      C¡
      ('o
              I                        '.'.:=:.                                         s                                                                                                                                Ol!tF    !!çl$li.
              U)
                                                                                        Þ                                                                                                                                                         ì-
      (,
      æ       !
                                       : : : ;.:
                                       :
                                        a-..=:a
                                               '.   :
                                                        =:
                                                                 i
                                                                 :
                                                                                        F-
                                                                                                                                                                                                                         FÉT'J¡/

                                                                                                                                                                                                                         ksoEÀi3doR
                                        :::c::
              @                                                                         h'                                                                                                                               ucu{o¡




      (f)
      (¡,                                                                =
                                                                         ;l
                                                                                        t
                                                                                        ñ

                                                                                        (-
                                                                                        s
                                                                                                                         I
                                                                                                                         -.
                                                                                                                         o
                                                                                                                                 il                                                        \åè                           iìtt^TnN


                                                                                                                                                                                                                              -Èws
                                                                                                                                                                                                                          cr|aR
      (Ð
      co
      (^)                                                                               ì
      co
                                                                                        I                                                                                                                                 s¡q-{rÐ
                                                                                                                                                                                                                          atusR



                  È
                  e
                      jtrt
                      tÞ     ¡         rO
                                                                                           i   ì-\       :
                                                                                                                         o
                                                                                                                                                                                                                          cffilru
                                                                                                                                                                                                                          Ào€u
                                                                                                                                                                                                                                                   ¡
                                                                                                                                                                                                                                                   c
                                                                                                                                                                                                                                                   ¡
                 f'B                   è;                                                  s i-                          =
                                                                                                                                 J                           N               F                                               as;a(il¡s
!                l\ :i                     :    aaooo
                                                                                           \(. ì--                                                                           1*                                              g¡tr
o
f             N:õ            À)
                                                             .i          n
                                                                                                          ¡1-)
                                                                                                          ñ:             o
                                                                                                                                 '.i\
                                                                                                                                 )\.                                                       l'*r                              û)r{sfrc
                                                                                                                                                                                                                             rrc&ú
                                                             ì-          2                 Þ
                                                                                           {             l'                                                                                                                  itrro mFGl
o                                                                                          t                                 o
f,
o
                 Fr*         F                               :
                                                                                        sè-
o)
{
              Case 1:13-cv-04341-ALC-SN Document 185-20 Filed 08/26/19 Page 39 of 62


                          POLICE OFFICER'5       MOffi.,        coNDn roN$
                                                                                                                                                                        ffi
         qip              IMPACT MEA{ìURËMEN'T REPORT
                          PD XXx.XXX (04. l1)                                                                                         939838
                                                                                                                                    rt¡
                 l-oril Nonlo
               ABDELAL                     MOHAMED
                                                                  M.t.
                                                                  Y                           93983fJ
                                                                                                                            Corrn
                                                                                                                                 050
                                                                                                                                          rd
                                                                                                                                                                   ..,
                     ÀSSloNlvlËN       / lDl:N llFlED CQI'lDlTlONS                                                      I
                                    'S                                                                                  )            ?                              d                            i
             Lisl Dilrly Aesiqtìrnonl (e.q,. Seclor, PBlrol Posl DevÙlQp"                                                                          J
                                                                                                                                                   zÈ                       6                                 $                   ß
             ùìo¡lñ, ,5ubw¡y Pnlrol, l.S.) olìli lw(t ldrr¡llil¡e(i C({ìd¡tioni *     ß                      rf-                     g         Þ      *û                        Êk 7     ã       fr
                                                                                                                                                   lñ
                                                                                                                                                   ,ld E \'I
                                                                                                                                                                                                          ñ           bE
                                                                                                                                                                                                                      gi IE
                                                                                                                                                                                                                  a
             C¡rlle Y or N ló ûìd¡csts lf Ènv sclivily addressod lll€ lderlli' í)d                                           ð       Ë
             liod Co^d¡hon.
                                                                                    I
                                                                                iró c
                                                                                      rdg                          6    T
                                                                                                                        0            5             t5      I
                                                                                                                                                               !        3
                                                                                                                                                                        o
                                                                                                                                                                                {H   Ë   ;E ä         e
                                                                                                                                                                                                          ä   î   3

                            I                                             YN
                                                                          YN
                            1                                             Y t.t
                            2,                                            Y     r.t


                            T?ntt ú*ttl" ì'rr,cctú./ " "                                  l                        7                                       I                                              (               I
         'Ab                2                        YN                                                  I

                                                                                l'l
         4
                            2                                             YN I                       f
                                                                          YN
                            2                                             YN {                                I    i:                                                                                     I               I
                                                                          YN
         o\                 1


                            2                                             YN
                                                                                                                                                                                                                                      ,]
                            1                                             YN
                     ,l                                                   YN
                            2
                                                                                                                                                                                         Drk,

                                                                                                                                                                   v                         /2- /1,,f,,
                            1                                                   N

                            2                                             Y     N

                            1                                             Y     I'l
         a
                            2                                             Y

                            1                                             Y     t.r

 r"i.L                      2                                                   ¡1                           5
                            1
                                                                      I         I'J


                                                                                      \
                                                                                                                   'l
                                                                                                                   L                                           I                                                  )
                            2                                                   l.l

                            1
                                                                                ¡t
                                                                          Y   ¡l

                                                                          Y   l.l
                                                       b¡ iq'?                                                     ;
                            ]k[:1.-cL<r                                   Y   l.l         I          i                                                                                       i                                I

                            1.                                            Y¡I
         14
,J I,            (          2.                                            YN
                                                                                                                                                                                         Þulo         t               h


                                                                                          2--                                                                                                /*/tqltr
                            1.'v-vt                                       YIl
                            ?.
                                                                  I       YN
                            1                                             Yl{
                                                                          Y     t'¡
              àr) i;        2

                                                                          YN
                            1

                            '¿.                                                 l.¡
                                                                                              l,t
                                                                                              (.;l
                                                                                                             ,l
o"i.
                                                                          Y     l.¡
         18
                             I


                                                                          Yli                 ìt:l           l,i
ù,(.
         'ðr3 Ê
                             t ú.,ù.. (uvt.
                            2.
                                                \*"","v,    i   ."J[):_.i
                                                                          Y ¡.I I
                                                                                          a

                                                                                                     I             ç                      I            l
                                                                          YN
         t                   1


                  (-        ?.                                            YN I
                             , ¡ü1          r¡j'L?5.1'lt ).i-             YN
                                                                                                         t         Ir
                                                                                                                                                                                                                          'I
         "¿,Jt                                                            YN I                                                                                                                                t               I
                                                                                                                                                                                             Dû te


                                                                                                                                                                                             I
                            939838                              39838                                              939838                                                   939838




                                                                                                                                                                                                              Perf Monit 038
Case 1:13-cv-04341-ALC-SN Document 185-20 Filed 08/26/19 Page 40 of 62



                                 &                                                     @

                           Lf-N IFORIV{      ED PERFORMANCE
                            MONITORINC PROFILE



                                                                      S


                                                                                       ¿
                                                                                                 First
                                                                                                          ,/4*Y
W                       äiu
                         ^1
                                     )   [,     corgp{o                      This report
                                                                             covers period
                                                                                                 From
                                                                                                 AP"      t'
                                                                                                                     To
                                                                                                                     -Îr-c 1o\
Squad/Tour'.              L *.                                        Primary Assignment          F-+"/*o            ¿-

Duty   status:            Restricted     Duty_                        Modified_                  Suspended--
              Linrited    Capacity_-                                  Terminal Le¡ve
PLE ASE CHECK APPROPRIATE BOX TNDICATING LEVEL OF MONITORING:
               Level    III - Dismiss¡l      Probation (monthly)

               l,evel   III -   Special Monitoring (monthly)

     L,evcl II - Monit      Force                                               D                              Performance
HOW WOULD YOU RATE MEMBER'S                                               PERFORMANCB DURING RATING PERIOD?
Extremely                            I{ighly                                                                          Vcry
Compelcnl_--                         Compete                          Competent--.._              Low                 Low-
PLf,ASE CHECK APPRO PRIATE BOX FOR EACH SUBJECT:                                       (A¡c4S of pgorJ;çrfÞIrTr.F_rlce or teqativ_e_Lesponset.-tfj
þ-e exp.lai   ned   ¡_n_"ßç m


PATROI,/EN ITORC EM ENT DUTTES                                               4. COMPLETION OF A CAI,I./ASSICNI\IENT
 I.SUMMONS ACTIVITY (Chcck One): TOTAL                           #_          (Check One):
flNot applicable.                        r                                   DDisposition olten repoñed after prolonged dclays.
Kummons act.iviry abovc              ave ragc   withi¡
                                          command.                           {bisposition callcd     irr shortly aftcr completion   of
üSumnlons activity below average within command.                             assignment.
tsum¡nons activity and gives attention (o command                            DDisposition reported immediately but oftcn gocs out
conditions.                                                                  of servicc to perform rouline clerical tasks that coulcl
DSu¡nnrons activity, but does not arldress command                           be more effìciently handlcd at a lalsr time,
condit ions.                                                                 DDisposition called in immediately and handles
                                                                             clcrical matters as nccessary.
2.ARREST ACTIVITY (Check One):'t'O'fAL                      #
flNot   applicable.                                                          5. SECTORÆOST CONDIl'IONS
DNo arrest activrtv.                                                         tDisregards or is unaware of quality of life conditions
(Au.ru        ge anest act iviry.                                            on post. '
OGood number of quality arrests, nrany of which                 are
specifically related to corünand conditions.                                 Snitiat.s enforceme nt responses to correct conditions
                                                                             on post.
                                                                             ODoes not address quality of life conditions through
3.RESPONSE TO CALLS FOR SERVTCD (Check One):                                 the use of verticals, cjections, summonses or arrests,
ODisplays a lackadaisical artirude.                                          elc.
OSlow in responding to routine calls or directed/verticat                    OEnlorces quality of lile conditions on post through
.patrols.                                                                    thc use olve¡1icals, ejections, summonses and arrests.
þÇencrally qurck in responding to all cails for service or                    ÜRequires supervision in ordsr to add¡css
dirccted./vcrtica I patrols.                                                 post/command conditions.
DEllìcienr and inte lligcnr response to calls usirrg gootl
response taclics,


Submit report to                     c.o., Performance Monitoring unir, one policE praza, RoorFEúMgaltl$?9-ssos
                            Case 1:13-cv-04341-ALC-SN Document 185-20 Filed 08/26/19 Page 41 of 62
                    POLICE OFFICEB'S MONTHLY
                    PERFOBMANCE REPORT                                            1.                                                         Llf€ and Traftic Violati

     @              PD 439-1 41 4 (Rev. 05'08)                          @         2.
                                                                                       GeneralÉnforcemBntAgalnstCri
                                                                                                                                                                                rJ'{-
                     Name                                  First                          Reg.

                                                                                                     r   Command


                                                                                                 SUMMONSES
                                                                                                                   Ò            C
                                                                                                                                 Squad
                                                                                                                                     ",L
                                                                                                                                                REPORTS
                                                                                                                                                                        Month       YBar

                                                                                                                                                                                     Ò
                                                                                                                                                                                      CONDITlONS

                                                                                                                                                              È
                                                                                                                                                 Y            cc
                                                                                                                                                              o
      Speclfy primâry ssglgñm9d                                                                                                                  th
                                                                                                                                                              0.
      lor day.For example: FìMq                                                   z                                                              E
                                                                                                                                                 q            U
                                                           a)                                                                                                 tr
      BEAï                                       th                               o                                                                                                          4
      ïS.,
              Pakol Post NumÞsr,
             Vacâtion, R,D.O.       o            cc
                                                           É.
                                                                   J                                           r
                                                                                                               t'.-        N
                                                                                                                           o    o
                                                                                                                                JÈ
                                                                                                                                                 ô
                                                                                                                                                                                             ts
                                                 o     o                z                                      J           05
                                                                                                                                H6                                                           õ
                                                 I
                                                       ô                ô
                                                                        ¿                                      o           o
                                                                   U<                                          u                                                                             6
                                                                   >È   r¡J
                                                                        I                                      E                *H                                                           o

                +tì                          \         1
     2        ID                    1                  I
     3l
     4

     5         <\)c
     þ\_                Þ           ü                 L                                                                                                                         I

     7                              I                                         \                  2
                                                       a
     B              C                                  /¿                                                                                I

     I                                  I             ¿{.
                                                                                          I

    10              cb                                '7
     tt

    1t               r,)('
    13

\   14              Cb                                4                                                                                                                         I
    Itr                             r-                r)


     tþ                                               5                                                                                                                     )
                                        I
    17             )P   r".*y
    IB                                   t            r                                                                2
    19         {Þo
    DN
                     Þr:
    t1                                                tl
              ry                                      "r                                                                                                                        I

    22                                                +
    ¿,5         Þ                                     1
                                    ,l
    24

    25    )fls          E*Y-
    26

    27

    28

    to

    JU         0\
    01 Va ¿*h'
    IúONTHLY STBAIGHT
    TIlMË,TOTALS
    IvIONTHLY OVEFìTll\¡Ë
    ÏOTALS

    TOTALS
                                    4
                                   iA                 65                                                               q              5                     re     I'Mt    rffi )40
                     Case 1:13-cv-04341-ALC-SN Document 185-20 Filed 08/26/19 Page 42 of 62

 w           PERF.OIjMANUh
               I
                           HhPOH
             PD 439-1 41 4 (Rev, 05-08)
                                                    I                          1.
                                                                               2.
                                                                                            Generâl Enlorcomenl Against Crlme, Ouâlity of Life and Traff ic Violatlons



        Làst Name                           First                  rvt.l

                                                                                    l3rYtr
                                                                                            Tax Rsg, No,           Command

                                                                                                                       ô6¿           L-   ?-             APnt            i &.*
                                                                                                                                                              ReDortino Month - Year


                                                                                                                                                                                            coN0rTroNs
                                                                    ¡Èfissrs                           SUMIVONSES                                  BEPoRts'
                                                                                                                                                                    þ                  þ
                                                                                        I
                                                                                                                                                   vu,                                 cÊ
                                                                                                                                                                                       o           N
 spoclly pñmory assignmont                                                                                                                                          À                  o
 for day. For example: RMq                                                     2                           J                   lt                  &,
                                                                                                                                                   g                U                  U
                                       ø
                                            UI
                                            zÞ               i\,
                                                                      i        õû                       z z                                                         cc
                                                                                                                                                                               t¡5           z     z
 BEAI    Palrol Post Numbor,   1                        J                      øE                 z                ù     t"-
                                                                                                                         I                  t-     ô     a          u,                             o
 TS,, Vacâtion, R.D'O.
                               sd
                                       E
                                       o
                                            E
                                                             z
                                                                                              oO      ."4          ta    :     <1 uiÍ
                                                                                                                                  !È
                                                                                                                                          -uJ            2
                                                                                                                                                                    J    Uts
                                                                                                                                                                         F6
                                                                                                                                                                               Øì
                                                                                                                                                                               ux
                                                                                                                                                                                             tr
                                                                                                                                                                                             o
                                                                                                                                                                                                   F
                                                             o       d     i   FÉ             vf      ze. Eg
                                                                                                      Þ*
                                                                                                          =        dig              EO    Õâ
                                                                                                                                          U¡       I                U          SH                  z
                               9l{
                                       Ë
                                       o
                                            õ
                                            s           UK   U
                                                             L
                                                                     a
                                                                     E
                                                                               î4
                                                                               a3              Í;     SY   þg      ciÈ
                                                                                                                   ulô   0
                                                                                                                         E
                                                                                                                               =a
                                                                                                                               Oô   ift
                                                                                                                                    TfE
                                                                                                                                          ôX
                                                                                                                                                   lt>
                                                                                                                                                         cF              Eft
                                                                                                                                                                         tuc
                                                                                                                                                                               õ9
                                                                                                                                                                               òa
                                                                                                                                                                                             o     o
                                                                                                                                                                                                   o

     Yc,.AoJn
 2

 3

 4

 5

 6                                 \        (;                                                        I                         I              \                               L
 7                                 ì       4
 I                                         ,)
                                   ì
 I
10            e                I           ç                                        t                          I                           t                                       I

11

12

13

14                                 I
                                                                                                                                                   J
15                                 I       E                                                  q            \                   t    b          I                                   \
16                                 I       4
1a

18                                         q            L                                                                      I    4      t       4
19

20

21                                 ï       1
DC
                                   \       lt                                                                  1                                                                   I
                                                                                                                                                   ìf,
23                                 I       t-                                                                                             ti

24                                 I       +
25

26

27

28
DO
                               ì           tì                                                         L                                        I

30                                         1                                                                                                   I

31                             \                                                                                                                                \              \
I'¿4ONTHLY STRAIGHT
TIME TOTALS
MONTHLY OVERTIME
TOTALS

ÍOTALS                         l,{         1'l                                      r          I      ) 6                      3          1                                    L
Case 1:13-cv-04341-ALC-SN Document 185-20 Filed 08/26/19 Page 43 of 62


                                               @                                                @

                                       LINIT.'ORM ED PERFOR M ANCE
                                       MONITORING PROFILE



                                                                         Surname                    First                             M.I

Rank
                                                                                         /, l               /, -,. /
                                  Tax      #            Command                  TNs report         .Ero.ul       To
  Pa                             2-t!¿j[-                ôsr¡                    covers period.       J ¡^,       fln" rurr-,[r â¡ f f
Squad/Tour:                      C2                                      Primary Assig:rment        P.o--/-"           C
Duty    status:                   Restricted       Duty_                 Modified_-                 Suspende      d_
                  Linrited        Capacity--                             Terminal l.eave
PLEASE CHECK APPROPRIATE BOX TNDICATING LEVEI, OF MONITORING:
                  Level         ItI * Dismiss¡l probation    (monthty)

                  Level         III * Special Monitoring     (monthly)

     Level ll * M            Force                                                      Disci                     Performance
HOW WOUT,D YOU RâTE MEMBER'S O                                           LI, PERFORMANCE DTJRING RATING PERIOD?
Extremely                                      Highly                                                                      Vcry
Competent*                                                               Compctent*-                Low                    Low-*
PLEÄSE CIIEC K APPROPRIATE BOX FOR EACII ST'BJ ECT; (Areas of poor pgffþrmance gr negativc                                                responsgrs    wil
b_e e_xp_la   i   qed.   i   n. " Re   ma¡ks'.'ì

PATROL/EN F'ORC EM ENT DUTIES                                                   4, COMPLETION OF A CALL/ASSIGNI\IENT
LSUMIVIONS                     ACT|vITy
                             (Check One): I'OTAL # _                            (Check Onc):
 DNot applicable.              ,                                                 üDisposition often reporled afier prolonged delays.
,Kummons activity above aveiage withi¡ command.                                 [pisposition callcd in shortly aftcr completron oI
 LJSumnrons activity below average within command.                               asslgrunent.
 flSunrmons activily and gives attention to comrnand                             DDisposition rcported immediate ly but often gocs our
 conditions.                                                                     of service lo perform rouline clencal tasks that could
DSu¡nmons activity, but does not address com¡nand                                be more effìciently handled at a larer time.
conditions.                                                                      DDisposition called in immediate ly and handles
                                                                                 clcrical matters as nccessary,
2.ARREST ACTIVITy (Check One): TOTAL                              #
ONot applicable.                                                                 5. SECTOR/POST CONDITIONS
0No     arresr aclívitv.                                                         tDisregards or is unaware of qualiry       ol lilc   concJitions
!fi,u.rug.  arrest acriviry.                                                    pn/post.
DEood number oli quality arrests, many of which are
specifìcally related to com¡nand condirions.                                    Snitiates enforcemcnt       responses to corect conditions
                                                                                /on porr.
                                                                                 IDoes not addrcss quality of lile conditions rtuough
¡.n¡SpO¡¡SE TO CALLS FOR SERVICE (Check One)                                     the use of verticals, ejections, summonscs or arrests,
DDisplays a lackaclaisical artitude.                                             etc.
trSlow in responding to routine calls or directed/vertical                       OEnlorces quality of life condirions on post through
Dalrols.                                                                         thc use of verlicals, ejections, summonscs ancl arrests.
Þ$encrally quick in responcling to all calls for service or                      UReguires supervision in order to add¡css
di r-ccted,/vertical            patrols,                                         post/comrnand conditions.
ÜEffìcienr and intclligcnt response to calls using good
response taclics.



Submit report to;                              C.O., Performanae M onitoring Unit, One Police plaza, Room
                                                                                                                                                    5
                          Case 1:13-cv-04341-ALC-SN Document 185-20 Filed 08/26/19 Page 44 of 62


     Wffrrïil**ttt*u-
          Lasl Name                                         First
                                                                          ffi       M,I,
                                                                                                ',;
                                                                                                      General Enlorcement Aga¡nst Crime,



                                                                                                      Tax Reg, No,          Command              Squad
                                                                                                                                                        of Llfe and Tratfic Vlolations


                                                                                                                                                                           Reporting l\¡onth' Year

                                                                               ,l                             5                   5a            c-2                           lr1                          I
                                                                                                                SUI!4lr¡ONSES                                    EËPOBTS                           coNDrïioNs
                                                                                                                                                                               ts
                                                                                                                                                                  v            cc
                                                                                                                                                                               o
     Specify prìmary assignmenl                                                                                                                                   a            ù
     for day. For example: BMP,                         Ø                                       z                                                                 cÊ
                                                                                                                                                                  I            U
                                                                                                                                                                               c                                   z
     BEAT, Patrol Posl Number.        z           Ø                                             o                    z                      N
                                                                                                                                                                                                       o
     T'S,, Våcal¡on, R.Þ.0.           o           tr
                                                  l
                                                  o
                                                        3           J

                                                                          z
                                                                                                          o          :
                                                                                                                     I
                                                                                                                            ò
                                                                                                                            <Ø
                                                                                                                            tsE
                                                                                                                            ;U     :o
                                                                                                                                            o   o
                                                                                                                                                JÞ
                                                                                                                                                UE
                                                                                                                                                tro
                                                                                                                                                                  z
                                                                                                                                                                                                       Õ
                                                                                                                                                                                                                   sþ
                                                                                                                                                                                                                   õ
                                                  T     a                 ô          ci    -j                        o                                                                                 z
                                                                    EE    J          g     o                                       U        ô   4S
                                                        d           uJk   uJ
                                                                                                                            üc)    tr       o   ¡!c                                                                O
                                                        cc          >[    I          E

                                              I        ¿l                                                'J

 2                                        I            5
     3                                                 ("                                                z                                               \
 4

 s RD
 ô

 7                                        i            3
 I                                    \                L                                                 5                                  \           L
 o                                    \                -4
                                                                                                                                                             I


 10

 11           ¿ff¡
                ù

14            A                                        6
15                                \                    q
16 /lD                                                 4
                                                                                                         a
                                                                                                         1
17

1B                                                                                                                                      I               I
                                  ì                    6
to

2Q            \lo
21            âîì                     I                tt
                                                       (+                                                                                                                                  I
a1                                    \
                                                                                                                                                                                          "?
¿J                                        I            (t                                               *-
zo       TS         ,)w\À¡                                                                                                                                                                                              /
25            uft                                                                                                                                                                                                  I
a6 RD                                                                                                                                                                                                          I
D'7
                  Dò
28                    0                                                                                                                                                                                I
ta                C               I                    16                                                            L                                                                    3        Á


30       t1       L                                     ,i
                                                        n                                                                                             ,l þ
JI        4¡                          i                )-                                                                                   (                    +p                            I
lVrO¡!THLY STRAIGHT
TIÀ,1! TOTALS                                                                                                                                                                             I
l\4ONTHLY OVEFTII\,48
TO-rALS
                                                                                                                     'ì
TOTATS
                                  ll)                  11                            I                 t-U                              )             ¿.t4
                                                                                                                                                         t       I             Pdrr   U
Case 1:13-cv-04341-ALC-SN Document 185-20 Filed 08/26/19 Page 45 of 62


                              @                                                     @

                       I.INMONU SD PERFORM ANC E
                       MONITORING PROFILE



                                                                 Surname                      First                     M.I

                                                                     L                                f, r,n--e
W öfur                                                                    This report
                                                                          covers peri
                                                                                        "0,
                                                                                              .läT-            5 ac       B-> to
Squad/Tour:           t:')-                                      Primary Assignment           /2a.f7at    L

Duty   statust        Restricted   Duty_                         Modiñed._-                   Suspended_
           Linrited   Capacity-.                                 Terminal Le¡ve
PLEASE CHBCK APPROPRIATD BOX TNDTCATING LEVEL OF MONITORING:
           Level    llI -   Dismiss¡l Probation (monthly)

           Level    III * Special Monitoring    (monthly)

          Level II - M onltorins lnrreñerlvì' Force                          Discinline                  Performsnce
HOW WOULD YOU RATE MEMBER'S OV                                      PERFORMANCE DURING RATING PERIOD?
Extre me ly                Highty                                                                              very
Competent--                                                      Competent_                   Low              Low.*
PLEASE CHECK APPROPRI ATE BOX FOR EACII SUBJECT;                                   (Arc.aS of poor pe{fo.Iæance or negative resppn$e-¡¿i_!
be explained in "Re nna¡ks')

PATROL/ENFORCEMENT DUTIES                                                4. COMPLETION OF A CALL/ASSIGNMENT
I.SUMMONS ACTIVITY (Check One); TOTAL                       #_           (Check One):
ENot aoolicable.                                                         tDisposition often reporlcd afier prolonged delays.
þ$rrrånr  activity above average within com¡nand.
                                                                      ., Ffñposition  callcd in shortly aftcr completion of
[Sumnrons activity below averagc within command.                          assignment.
ESummons activity and gives ailention to command                          DDisposition reported imrnediately but often goes out
conditions.                                                               oIservice to perform routine clerical tasks that could
DSU¡nmons activity, but does not address command                          be more effìciently handled at a later time.
conditions.                                                               DDisposition called in immediately and handles
                                                                          clcrical matters as necessary.
2,AIRREST ACTIVITY (Check One):TOIAL                   #
f)Not applicable.                                                          5, SECTOR/POST CONDITIONS
ÜNo arrest activtty,                                                       tDisregards or is unaware of qualiry of lile conditions
þ\u.ru g" arrest activrty.                                                 on rto,6t.
EGood number of quality i¡rrests, many of which            are           .2{flnrtiares enforcement responses to correct conditions
specifically related to command conditions.                                on posl.
                                                                           ÇDoes not address quality of lite conditions lh,rough
S.RESPONSE TO CALLS FOR SERVICE (Check One)                                the usc of ve rticals, cjections, summonse s or arrests,
UDisplays a lackadaisical attitude.                                       etc.
üSlow in responding ro routine calls or directed/vertical                 OEnforces quality of life conditions on post ttrough
Da¡rols.                                                                  the use of verlicals, ejection,s, summonses and arrests.
þenerally       quick in responding   to ail calls for service or         IRequires supervision in order to addrcss
'dirccted/vertica
                   I patrols.                                             post/command conditions.
üEffìcienr and intelligcnr      response to calls usirrg good
response taclics.



Submit report to:                C.O., Performance Monitoring Unit, One pol ice Plaza,                                        5505
                    Case 1:13-cv-04341-ALC-SN Document 185-20 Filed 08/26/19 Page 46 of 62
           POLICE OFFICEB'S MONTHLY
           PERFORMANCE BEPORT                                                                                     f        Trafflc

 @
                                                                1.

           PD 439-1 41 4 (Rev. 05-08)
                                                     @          2.               VL                                              VtY)
                                                                                                                                                                     i
                                                                     Tax Beg. No,                         Squad                            Mo nth        Year
      Last Namo
                                                                                                         c-z
                                                         M,t,

                                                                       1        tb7           65o                                                          &ttt
                                                                                  SUMMONSES                           FEPORTS
                                                                                                                                     F
                                                                                                                      I              c
 Spsclty pdmary ås6lgnmsnt                                                                                            g              o
                                                                                                                                     I                          N
                                                                                                                                     U
 lor day. For exâmpls: BMR                u)                                                                          tr                                        z
 BEAI Palrol Posl NumÞer,            at   2                                           z         t-   N
                                                                                                     o                o                    zoþ                  o
 T.S., V8callon, F.D.O.      o       É.   :)   J
                                                                       o         o9             g        3.           2              g
                                                                                                                                           þ*                   F
                                     I
                                          É.
                                                     2                 2         24.            J        HE
                                                                                                                                     2                          õ
                                                                                 >c                  o                               r¡l
                                                                                                                                           qft                  z
                                               ËE                      =                                 cS
                                               Elf
                                                     J
                                                     U
                                                     I                 Í
                                                                       CE

                                                                                 :t                      rtc                               U(r                  ()


               C                          +
 2                                        3
 3         D
 4

 5                               I        4                                       I       3                       I                                  I

                                                                        I
 Þ                               \        1                I                                                                                     \

 7

 I                                        3
 I
10

1'f

1'              ô
13                 rh-
14

15

 tÞ

17

1B

lo                 o
20             V
                                                                                                                                                    4
2'l                                       ß                                                                    2                                    I


                             1            1                                                                       I                              3
23             c                          (.                                I    L                                I

24                                        ,l                                     Ll
25       f¿
26

27            t)ó
28                               1        3                                 t

29

.JU

D1

MONTHTY STBAIGHT
TIME TOTALS
MONTHLY OVEFTIIVIE
TOTALS

TOTALS
                             II           <t                            (,       q 3                 3         (.                Per 'M( rgl )45
                            Case 1:13-cv-04341-ALC-SN Document 185-20 Filed 08/26/19 Page 47 of 62



W
                POLICE OFFICER'S MONTHLY
               ,*HìFORMANCE BEPORT
                PD 439-141 4 (Rev' 05'08)

           Lasl Namo                             First
                                                              ffi,,
                                                                M.t,
                                                                               General Enforcoment Agalnst Cri



                                                                               Tax Feg, No.        Command            Squad
                                                                                                                                   Llfe and Traffic Violations



                                                                                                                                               Reporling Month'Year

                                                                                                        o                                                        ô
                                                                                                                                      REPORlS                              CONDMONB
                                                                                         SUMMOI'ISES
                                                                                                                                                   Þ                 Þ
                                                                                                                                                   (f
                                                                                                                                      Y            o
     Spôclfyprlmary assignmênt
                                                                                                                                      g            û                 L           N
                                                                           z                                                           tr          U                 r¡l
     for day. For exampls; FIMP,                u,                         ô                                                           r                             cc     z
     BEAT, Pslrol Posl Numbor,             U)   z
                                                5
                                                                                                        ts
                                                                                                        f
                                                                                                                 N
                                                                                                                 n ô                   Õ                                    IF   e
                                   o       cc
     T'S,, Vâcalion, R.D;O.., .
                                                                 ci    J
                                                                                                        :o       ó I¡J
                                                                                                                 o tro
                                                                                                                   :,L
                                                                                                                   qu
                                                                                                                       É                                 F-
                                                                                                                                                         o
                                                                                                                                                         t¡l
                                                                                                                                                                            ô
                                                                                                                                                                                 z
                                                                                                                                                                                 o
                                                                 a                                                                                                          o    o
                                                                 :                                                   =tr
                                                                                                                                                         U


             4'i)                               5'
 2            ßc                                Á                                                                          ?
 \'                                             4                                             4
 4                                 I
                                                'L                                                                                                /-
                                                                                                                                                   f1




 6                     ô
                                                .4
 7                                 I            A
                                   i             t
 o
                                                ,3
                                   (

10               D                              5                                 3
11               T C
1D,



14

't   5

tÞ                                     I        é        I

17                                     t
                                                ,l                                                                            I

18
                                                                                                                 I                                               t
1q                     L.                       tb       I
                                                                                                                               I


20

21

c9                 LI                  t
                                                ?                                       2                                                                            I


10                                              3                                  f

                                                                                                                                                                 I
24                c                1            5
25          -1-
26                t/
D7
                 r)
OQ
               LÛT
to

30

31
lvlOl.lTHLY STRAIGHT
TIME TOIALS
lvlOllJ'f HLY OVEFTIIvIE
ÍOTALS

TOTALS                             )+           u3
                                                         'L
                                                                  I               5 7 2                          L         1           f          vs fMt ,pit
                                                                                                                                                          '")
                         Case 1:13-cv-04341-ALC-SN Document 185-20 Filed 08/26/19 Page 48 of 62
Iffiì            POLICE OFFIC ER'S MONTHLY                                                   coNQl ! IONS l() tsq Aupl'{tuÞl1J
                                                                         1,   General Enforcemtsnt Agdinst                  ol           and Tralflc   Violations
,\Wg::wil::.;"o" ß                                                       I                                                                                                -tt c'"r
                                                                                                     command            $quad                      Reporting Month . Year
                   Namo                        First         M.1..            Tax Reg. No,
                                                                              q3r                    os0                C' 't-               -5                     Aþ
                                                                                                                                         BEPOATS                          CONDITIONS
                                                                                        SUMMONSES
                                                                                                                                                        Þ            ts
                                                                                                                                                        E            cr
                                                                                                                                         Y                           o
     Specify pÍmary asslgnment
                                                                                                                                         o              À            À           N
                                                                                             J                                           æ              U            U
     lor dåy. For examplel RMR                U)
                                                                                                                                         L              E           c¡Í
                                         u)                                                  z                 f-   N                    o
     BEAT, Palrgl Post NumÞer,                         J                                             ð
                                                                                                     4Ø
                                                                                                                    0                    z                  Òts     -F
                                                                                                                                                                    øñ
                                 o
                                                                                                               :
                                         CC
     IS,,   Vacaìion, R.D.o.                                                                         trc            ó                                       F*      uX
                                              o                                              ú       dU                                                     Í¡À
                                              ô        Eú.                                   o
                                                                                             =
                                                                                                     õË
                                                                                                                    o                                       qu      Ão
                                         Ê                           I                                                                                              óz
                                              ac       9Í            t                               ui   if                                                ÚE




 3

 4

             '6?¡T\Ue
 6

 7

 B


 9

10

11


12                     0
13

14                               I             b                                                                    I

15                                            L2
16                   ?
17                utlf
18

'I   I
20                                   \        (.                                                 I                              \

21                               1            6                 I


22

éö                     CÐu/J,
                                                                                                                                                                     I
             A       C           1            5

26



¿ó                                            3                                                  2
29                                   {
                                              r+                                  2-

30                               I            1                                                  t                              I
JI
N4ONTHLY         9TRAIGHT
IIMË
TvIONTHLY OVEÂT¡lvlË



                                                                                             t
TOTALS

IOTALS
                                 Y            48                                  3                                 L               h-                 rerl Mo lit ( 47
    Case 1:13-cv-04341-ALC-SN Document 185-20 Filed 08/26/19 Page 49 of 62

¿                                           e                                              ô


                                          PERFORMANCE
                                TIN TFORM ED
                                MONITORINC PROFILE



                                                                                               Firsl                     M.I

                                                                                                    û Árt                r
    þ                          idnste
                                                Cornmand
                                                    SA
                                                                            TNs report
                                                                            covers period:
                                                                                               From, I To
                                                                                               07 / ot /t0          09       ED tO

    Squad/Tour:       A¿                4x tz                        Primary Assignment:        ?¿J"      ,I
    Duty   $tatus:             Restricted   Duty_                    Modified_                 Suspended_
                 Lim¡ted       Capacity_                             Terminal Leave
    PLEASE CHECK APPROPRIATE BOX TNDICATING LEVEL O!- MONITORING:
          Level III - Dismissal Probation (monthly)

                 Level   III -     Special Monitoring (monthly)

        x       Monltorin p lnunrtprlvì Force
                 Level II      -              Discioline      Performance                          X
    HOW WOULD YOU R'.TE MEMBER'S OVERALL PERFORMANCE DURING RÄTING PERIOD?
    Extremely                          Highly                                       .,.1                         Very
    competent                        ' competcnt-                    competent      Ä          Low-              Low**
    PLEASE CHECK APPROPRIA TE BOX FOR EACH SUBJECT: (Aleas'pf poor pe{formanc.ç or ngs?tiyg tejpon$es wil
    be expl ai n-ç(Lji n :'ßgnogtkå)

    PATROL/BNFORC ÊM ENT DUTIES                                             4, COMPLETION OF A CALL/ASSICNMENT
    I.SUMMONS ACTIVIry (Check One): TOTAL                        #   _      (Check One):
    fJNot applicable.             r                                         ÇDisposition often repoñed after prolonged delays.
    flSummons activity above average withi¡ command.                        $Ðisposition callcd in shortly aflcr cornpletion oI
    fl.Sumnrons activity below average witl¡in command.                     assignment.
    I}[Summons acrivity anrl gives atiention to command                     DDisposition rcported immediately but olten gocs out
    condiìions.                                                             ofservicc to p€rform routine clerical tasks that could
    ESu¡nmons activity, but docs not address com¡nand                       be more elficiently handled at a later limc.
    conditions,                                                             IDisposition called in immediately and handles
                                                                            clcrical matters as necessôry,
    2.ARREST        ACTMTY             (Check Qne): TOTAL    I       I
    DNot appticable        ,                                                 5.   SECTOR/POST CON DIl'IONS
    ONo arrest activity.                                                     IDisregards or is unaware oIquality oili[c conditions
    DAverage arrest activity.                                               on post.
    OGood number of quality arrests, many of which are                       tlnitiates enforcement responses to coßect conditions
    specilìcally related to command conditions.                              on post.
                                                                             ElDoes not address quality of lile conditions rhrough
    3.R.OsPONSf, TO CALLS FOR SERV¡ÇE (Cheqk Onc)                            the use of verticals, cjections, summon$çs or arrests,
    flDisplays a lackadaisical attirude.                                     etc.
    trSlow in responding to routine calls or        direcred./vertical       üÞnforces guality of tife conditions on post through
    pa tro ls.                                                               the use of verticals, ejections, summonses and anests.
    QCcnerally quick in responding to all calls for service or               tRequires supervision in order to addrcss
    d irectedi/vcrtical patrols,                                             post/command conditions.
    üElficient and intelligcnt response to calls usirrg good
    response taclics,



    Submit report to                    C.O,, Performance Monitoring Unit, One Police Plaza,                                   5505
                  Case 1:13-cv-04341-ALC-SN Document 185-20 Filed 08/26/19 Page 50 of 62

\W PERFORMANCE
          PD 439.141 4 (Rev. 05'08)
                                     REPORT
                                                            4             1


                                                                          2
                                                                                  Genêral                     Aga                      ol Llfe   and Traffic Viol



                                                                                                             Command              Squad                    Reporting Monlh'Ysar
                                                                                  Tax Rê9, NO,

                                                                                  1t lvtg
                                           First
                                                                                                                                     0-z
                                                            h4.
     Last Name                                                    t




                                                0                                                               o5Ò                                                                 (,
                                                                                                                                              BËPORTS                               CONDITIONS
                                                                                              SUtu'llvlONSgS.
                                                                                                                                                              F          ,r
                                                                                                                                                 vØ           6              c
                                                                                                                                                              o              o             N
Spooil),primary assignmenl
                                                                                                                                                              ù              À
                                                                                                    J                                            tr           ul              IJJ

lor dåy. For Example: Rh¡R
                                                                                                                                                 L            ft         t¡tr
                                     U''
                                           u,
                                           2                                  o       z             z               È        N
                                                                                                                                 Õ                     Ø                 tlz         e     I
BEAT, Palfol Posl Numbor,
                             o       æ              J
                                                                                     eq             ã        Þ,     ti
                                                                                                                             ó   t!c
                                                                                                                                                       Þ
                                                                                                                                                       z                 tiH
                                                                                                                                                                                     ts
                                                                                                                                                                                     ô
                                                                                                                                                                                           !o
T.S.. Vacalion. F.D,O,
                             ø*,           o
                                                    oi                               vÍ             tr       tscc
                                                                                                             ;U     J            tro                                                 z     z
                             EË                     trcc              J              (Ã             o        õ¡                                                          o9                o
                                           õ                          ô                                                          eû                                      ôÉ          o
                             ok
                             Þc
                                     Ë
                                                    EÉ                ,              È>                      uio                                       þ                                   O




2        Þc¡
                             \                                                       3              z                                     2

                                                                                                                                          i                              L
4                                                                                    1
                                 t                      I
                                                                                                                                          I
63
7

o


I
roÇ4¿-rv                                   g
                                                                                                                                                                          3
                                           6
                                                                                              ..|
12                                                                                            ¿-         t

                                                                                                                         I                I
                                 l
                                                                                                )
15

torl.
1z t(Do
18                    \^.



20

et V)¿-C4*{6^*
1é

ta


                                                                                                                                                                          4
                                                                                                                                                                          /-
¿Þ                               I


2




30

JI

lvlOl\,THLY STBAIGi'li
TIME TO'iALS
h¡ONTil[Y OV¡PTl¡vl:
TOTALS

ïoiALs                       \\            11 ("                                          0                                               ú
              Case 1:13-cv-04341-ALC-SN Document 185-20 Filed 08/26/19 Page 51 of 62

         POLICE OFFICER'S MONTHLY
                                                               &
w        PERFORMANCE BEPORT
         PO 439-1414

      Last Name
                       (Rev 05'08)

                                        First                  M.t.
                                                                               1,
                                                                               2,
                                                                                    General EnforcementAgalnstCrlmo,Qu



                                                                                    Tax Rê9. Nô.                   command             Squad
                                                                                                                                                 Lif e and Traflis   Violatlon6


                                                                                                                                                              Reporting Month - Year

                   I                          <:tvr4ec[                                     ç3?                    ö5o                      -7
                                                                      RESTS                       SUMMONSES                                          REPORTS
                                                                                                                                                                     ts           ts
                                                                                                                                                                     c            tc
                                                                                                                                                     :¿
                                                                                                                                                     (t              U            o
                                                                                                                                                                                  L             N
                                                                                                       J                                             æ
                                                                                                                                                     u               u                U
                                        Ø                                                                                                                            ú                tr   z    z
                         z        ah    zf,                                                       z    z                 F
                                                                                                                         I
                                                                                                                                  N
                                                                                                                                      o              Õ                     1               o    o
                                  É.                                                             _-o                     o            JF                                                   E    E
                                        cc        ¿                                    zv                                         0   uæ             â                     F*              o
                                  o              o         z                                     1a cir
                                                                                                    =-                   :l           tro                                                  7
                                                                                                                                                                                                Ê
                                  :Ê
                                        õ        E              d         -J            I        ðd þ8                                ;.ù
                                                                                                                                      qU                                   EH                   o
                                  ts
                                        Í        F
                                                  I
                                                           J
                                                           u
                                                           L
                                                                IJ'

                                                                =
                                                                          5            Í                                              ffr                                  ucc             o    o



2                                      5
3                                      ll                                                                                                                                         2
4                                      *                                                                                      I

Ã
                                       ç
b        -                             2                                                               /
7




                                       I                                                                                                     ?
                                                                                                                                             U
                                                                                                                                                                                  )

10                           I
                                       g                                                                                      t                                                   I

11
                                                                                            ,z
12                                     4
13                                     q
14       b
15       D
16

lzCR\:Q.oPu'.
18                                     5                                                                   3
19                                     '1                                                          z
20                                     5                                                                   3
21                                      (,                                                  2
22

¿J           0
24c                                              2                                                             I



25                                      1
                                                  ,l


26

27 -1,s
28                                      q                                                                  I

29

30           b
3.1

MONTHLY SfRAIGHT
TIME
MONTHLY OVERTIME



TOTALS
                             i5        tob        o
                                                       I              I                     0 l9I          tg                 b                  1               t 'grf                    50
                  Case 1:13-cv-04341-ALC-SN Document 185-20 Filed 08/26/19 Page 52 of 62


           POLICE OFFICER'S MONTHLY
                                                           &                                         ê
                                                                                      coNprreNs ro B.E. \¡gssËÞ
                                                                                                         Crlme,         of Life             Vlolations
           PERFORMANCE REPORT
@
                                                                  1.
                                                                  2.                                                            t{*
           PD 439-1 41 4 (Rev, 05'08)

                                          First            M,l,        Tax Reg. No,            command              Squad                         Month 'Year
      Låst Namo

                                                                       îbztls     SUMMONSES
                                                                                               ö5o                  C-v
                                                                                                                                  REPORTS
                                                                                                                                                  &øt                 o
 ASSIGNMENTS/ABSENCES
                                                                                                                                            F                    r
                                                                                                                                                                 ts
                                                                                                                                  v         E
                                                                                                                                  Itr       o                    ù            N
 Spscity                                                                                                                                                         U
                                                                                      J                                                     U
 for day.                                U)                                                                                       È         E                    tr
 BEAT, Palrol Post.Numbor   z       Ø    z:)       J                                                r
                                                                                                    ts                            ô
                                                                                                                                      z     u                             o   o
                                    cÉ                                                                                                      J      ts
                                                                                                                                                                          E   þ
 T.S., Vacallon, B.Þ.O..                 cc
                                                   o*
                                                   EÍ
                                                                          2
                                                                          I           =
                                                                                      E
                                                                                      o
                                                                                                    ¡ô                                      2
                                                                                                                                            U
                                                                                                                                                   G
                                                                                                                                                   o
                                                                                                                                                   L
                                                                                                                                                                          o
                                                                                                                                                                          z
                                                                                                                                                                              ñ
                                                                                                    u                                       3                                 õ
                                    È              t¡J <
                                                   >[                     I                         E
                                                                                                                                                   IJJ
                                                                                                                                                   tr                     o   o

            cl)             I            5
2.


a


4                                        IO                                2          2
t                                                                         Ll          3                    '2                                            j
                            t            7
Þ

7
                                                                                                                        o
I                                        q                                        I                                     J
I                               I        5                                                I


10                          I            r                                                                 I
11                          I
                                         '7                                5
t¿

13

14         bcr
15         ùrr
16

17

18 Y¿^
19                   ùv\
20

21

22

¿ô                              I         6                  I                            I

24                              I        iô                                   (                                                                          z
25                          I            ll                                                                                                                  i
                                                                                          1
26                          I            5
                            I            5                                                nl
28         ù
DO


30              \J

Ltt
MONTHLY STFìAIOHT
TIME TOTALS
MONTHLY OVERlIMË
TOTALS
                                                                                                                                            )er   Mc nit )51
                                                                                                                                                             q
ÍOTALS                      t7                 7                          l+                                   "í           4
Case 1:13-cv-04341-ALC-SN Document 185-20 Filed 08/26/19 Page 53 of 62


                                 å                                                  €


                           IFORM ED PERFORMANCE
                         LTN
                         MONITORTNG PROFILE




                                                             Surname                       First                        M,I



:Ëq Wtus                                   Command
                                               ò?
                                                                    This report
                                                                    coY€rs period:         Yï/,O
                                                                                                              Toti
                                                                                                                tt /3a/t¿
Squad./Tour:       (.1                                       Primary Assignmcnt             P,"    /,, /
Duty   status:          Rcstricted    Duty_                  Modified_                     Suspended_-
             Lin¡itcd   Capacity_                            Terminal Leave
PLEASE CHECK APPROPRIATE BOX INDTCATING LEVEL OF MONITORING:
             Level    lll - Dismissal Probation (monthly)
             l,evel   III -   Special Monitoring (monthly)

       Level II - M                                          Performance
HOW \À/OUI,D YOU RA'TE MEMBER'S OVERALL PERFORMANCE DURING RATING PERIOD?
Extremely           l{ighly                                        Very
Compete      nt_                   Competent_                Compctent        .Vf           Low--.-..-*        Low-
 PLEASE CHECK APPROPRIATE BOX FOR EACII STJBJECT:                                 (A¡eas-.p.f ooof lìerformanc-e or negativq response.:   wil
 be e.4plained in "Remq{ks")

 PATROL/ENFORC EMENT DUTIES                                            4, COMPLETION OF A CALL/ASSIGNMENl
 LSUMMONS ACTIYITY (Check One):TOTAL #_                                (Cl¡eck One):
 DNot applicable.                                                      ffiisposition often reporled after prolonged delays.
 ESumnrons activity above average within command.                      flDisposition callcd in shortly aftcr completion ol
 [JS,urnnrons activity below average withi¡ command.                   assignrncnt,
 &lSummons activity and gives âttention to command                     DDisposition reported imrnediately but often gocs out
 conditions.                                                           ofservice to perform routine clerical lasks that could
 [JSurnmons activity, but does not address command                     be more effìciently handled at a later timc.
 conditions.                                                           EDisposition called in immediately and handles
                                                                       clcrical matters as necessary.
 2.ARREST ACTIVITY (Check One): TOTAL                  # |
 DNot applicable.                                                      5. SECTOR/POST CONDITIONS
 DNo arrest activity,                                                  DDisregards or is unaware of quality of l¡[e conditions
 DAverage arrest act¡vity.                                             on post.
 DGood number of quality arrests, many of which are                    Elnitiates enlorçement responses to correct conditions
 specifically related to command conditions.                           on posl.
                                                                       DDoes not address quality oI life conditions through
 3.RXSPONSE TO CALLS FOR SERVICE (Check One)                           the use of verticals, ejections, summonscs or anests,
 EDisplays a lackadaisical attitude.                                   etc.   -

 tlSlow in responding to routine calls or directed/vertical            Ednforc"s quality of life conditions on post through
 DaÌ-rols,                                                             the use of verticals, ejections, summonses and arrests.
 ifGenerally quick in responding to all calls for service or           flRequires supervision in order to add¡css
 dirccted/vertical parrol$.                                            post/command cond itions.
 [JEfficrent and intelligcnt response ¡o calls using good
 response taclics.



 submit report        toi            c.o., Performance Monitoring unit, one police          praza,                             5505
                      Case 1:13-cv-04341-ALC-SN Document 185-20 Filed 08/26/19 Page 54 of 62
           PUL¡Utr Uì-TIçÊI1 J IVI\JIÌ I NLI                                                                                                                  of Lllo and Traffic Violations
                                                                                                                                          flì€,
                                                                                          Genoral                                                            n,/
           PERFORMANCE REPOBT
                                                                                     1.
                                                                                                                                                                        *C3
W          PD,Ass"141 4 (Rev. 05"08)
                                                                                     2.

                                                                                          Tax Reg. No.                                                 Squad                      Reportlng Month 'Year
                                                                                                                                                           '(, -L
                                                                        M,l,
    '   Lssl Namo                                   First
                                                                                      q31            I                     t,. c)                                                                   IO
                                                                                                                                                                                                            coN0rTloNs
                                                                                                                                                                            REPORTS
                                                                         ARRESTS                     SUMMONSE9
ASS¡CNMENTS/ABSENCES                                                                                                                                                                  F            t-
                                                                                                                                                                            vØ        G
                                                                                                                                                                                      o
                                                                                                                                                                                      o            ù               N.
Spêclly prlmary asslgnmenl
                                                                                                                                                                            æ,
                                                                                                                                                                            I
                                                                                                                                                                                      g            UJ
                                                                                                                                                                                                   c
                                                                                      z                          d.                                                         ô                                o
lor da},. For exâmPls:RMe
                                           ø
                                                    !,                                o                          2                  t"-     N
                                                                                                                                                      tl                    z
BËAT. Pålrol Po6l Numbsr'      z           cc                                                                                       g         JÈ
                                                                                                                                            ó Ud
                                                                                                                                                                                                             E
                                                                                                                                                                                                             o
T.9,, Vâcslion, R,Þ,O'         o                    tr
                                                                   z                         9?                  z tsc              ¿         EO                                                             z
                                           Ò
                                           I
                                           Ë
                                                    o              ô
                                                                   J           I-j           Ëå
                                                                                             <=
                                                                                                                 O
                                                                                                                      o
                                                                                                                      {)
                                                                                                                                    u
                                                                                                                                    u                 is
                                                                                                                                                      ftr
                                                                                                                                                                                                             o
                                                                                                                                                                                                             o
                                                                   UJ
                                                                   u                         ù>                                     lÊ




           Þo
2

a


                               I                t3                                                   I




6          \/ -
                                                                                                                                                               I
7                                               8
I
I       Þo
10 c(\l - uÅ

11                                 \                                                          L
t¿                                              I

13                     c
14

15             â
16

                  0
                                                    ¡t)
                                                                                                                                              I
19                         L       I
                                   I



zo      5e C*øv
                                                                                               r         I            L                      ì

                                                                                                                                                                                                  J'1


21                                     1            IL
                                                                                                             1
22

23

24        l(       0
25
                                                         (                                                                                        I                 I                                   I

                                                                                                                                                                   'l
26

27

28
                                                                                                                           L
29

30

11

 MOI.ITHLY     STRAIGI]T
TllvlE TOTALS
    MONTHLV OVEÊTllvlE
 TOiALS
                                                                                                                       '1                       b
 TOTALS                            I                     tL
                                                              4
                                                              a-                                   0 l/-                                                                I
                          Case 1:13-cv-04341-ALC-SN Document 185-20 Filed 08/26/19 Page 55 of 62

                     POLICE OFFICER'S MONTHLY                                                                      CPN.DITIONSTQf         DDBESSED

         @           PERFORMANCE REPORT
                     PD 430.'1414 (R¿ r,05-08)
                                                                           €_            1,
                                                                                         2.
                                                                                              General Enforcoment Agalnst      Crlmeþ'-.,ry       of Llfo andTrafflcVlolatlons


                Last    Name                                       First        M                       No,          Command           Squad                      Reporti no Month. Yoar

                                                                                                                     ósD               ó-Z                                3-a/Ò
                                                                                                           SUIVMONSFS                                  REPORTS
                                                                                                                                                                     Þ
                                                                                                                                                                     E
         Specity pr¡msry assignment                                                                                                                    )¿
                                                                                                                                                                     o
         for day. Foî exsmple: RMR                                                                                                                     a
                                                                  |J'                                          J                                       lr
                                                                                                                                                       u             U
         BEAï   Fatrol PoBt Number,       z            tt         2                                                      ts                                          Íc                      2    2
         T.S., Vacation, F.0.O.                        ac
                                                       f          !c
                                                                                                               z         T
                                                                                                                                   N
                                                                                                                                   o              F
                                                                                                                                                  2                                          o    a
                                                                                                               E                                                                             tr
                                                       o
                                                       I          o         z        j                         E         3         o              UJ
                                                                                                                                                  ô    À                                     õ
                                                                                                                                                                                                  E
                                                                                                                                                                                                  ô
                                                                                ci                             o
                                                                  =         9
                                                                            U
                                                                            4
                                                                                I    o                                   ô
                                                                                                                         IJJ
                                                                                                                         TE
                                                                                                                                                  I Iø                                       z
                                                                                                                                                                                             o
                                                                                                                                                                                             o
                                                                                                                                                                                                  z

                (Do
     D
                 Þo
     3                   0
     4                                    I                   6                 I

                                                                  r                                I                                                                                     \
                               c              I               t-l
     7

     R
                                              I
                                                                  g                                    4
                                                                                                                                          L                  t.

     9

    10                   ô
    11                                        I                   3                             1                                         I                                          I

           'ì{o<
                                                  t.         2                                                z                               I                                      I
    13             /f\phort
    14                                        I                   6;                            L             +                                                                      I
    15                                                       lo                                                a                                                                     ?1
                                                                                                                                                                                     I
    16          {D0
    17         '4)0
    18           í)d
    19    M,r'¡x9;rl¿
    20

    21
              '*o"Çrut,
    22         H¿Ç;ub
    ¿o        hSdu
24              (xo
25

26       >uhYç'[\r,1                                          k                                                                ì                                                 i
9
                                      I                      -l                                        ')^                                l
          f
28              dtuâ\
I
                  fta    i4{\             I
                                          I
                                                            q                                                                             r
                                                             /l                                                ,ì
30                                    I                       ,
o{
            2Ào
MQNTHLY STRAIGHT
          TOTALS
MONTHLY OVERTIIVIE
TOTALS
                                                                                                                                                                  Per fM( nit
TOTAI.S
                                      IL                    It                                iî              lu               1         1                                    l¡ì
                      Case 1:13-cv-04341-ALC-SN Document 185-20 Filed 08/26/19 Page 56 of 62
                 POLICE OFFICER'S MONT¡.ILY            !¿!¿1\u]_Ll\2l\Þ II Étr AUUFqùùtru
                                                                                                                                                                             Violation
 qffi'Ð ¡ERFORI\,1ANCE BEPOBT
                                                                         fl
                                                                                                                                                                d
                                                                                    1.      General Elìf orcelne           nsl crltlle,            of
                                                                                                                                                                                                             û^/¿U
 r\ûz' ,PD 439' 4 (Fìev. 05'08)
                  t
                            1    41
                                                                                    2.

                                                                                         Tax Rog, No,                Conlmand                Squad                        Reportirrg
                  Namo                                      First            M.t.

                                                                                         i1t38                     o5o                            -L                                                 o
                                                                                                                                                                                                     CONDITIONS
                                                                                                         sUlvllvlONSËS                                     NÊPOF
                                                                                                                                                                              Þ              t-
                                                                                                                                                                              {r             c
                                                                                                                                                           v                  o              p                 N
                                                                                                                                                           a
                                                                                                                                                           c                  ù              u
     Specity primBry  assignmenl
                                                                                    2                                                                      E
                                                                                                                                                                              ù              c                 z
     lor dsy. For s¡omploi FìMR                         0                                                                                                                     E                          4
                                                  Ø     z                           O0          z                           Ê               o              o                                                   ô
     BEAT, Palrol Posl Nurnbðr,                   c         f,                      øç        oO                     o                  m
                                                                                                                                            Jts                     UI
                                                                                                                                                                    ts                 oF-               Ë     Ê
     l:S., Våcslion, H.D,O.           o                                                                              <Ø     (,              UC                      z                                    o
                                                  f     É,
                                                                                    B3                               t:E    3               tro    o       c                           irA                     z
                                      Ø
                                      É
                                                  o
                                                  I     9                )
                                                                         o    ô
                                                                              a
                                                                                    t! !!     iE
                                                                                              cÃ
                                                                                                                     ;U
                                                                                                                     LiÊ    o               ct     U
                                                                                                                                                   e
                                                                                                                                                           o        )ff                sü
                                                                                                                                                                                                         z
                                                                                                                                                                                                         o
                                                                                                                                                                                                         o     o
                                      o           t-                     ü    5     *Ë        d;
                                                                                              [>                     uiô
                                                                                                                            U
                                                                                                                            E               TC
                                                                                                                                                           ts
                                                                                                                                                                    ¡-                 ulr
                                      ts                rf               u

           Q.bo
 2                         o
 3                         Ò
 4                         h\              \            L
 Ã
                                              \                                                 5        1



 6                                         \            q                                                                                                                                    \


 7                     a   C&?             I            9                                      L     I         I


                                           \           ')                                                I                          I                  \


 I          I<
10               bÒ
11s                                                    6                                              I                             I                                                        Z
                  'î
                                           \            1
r¡soclou'AßrD                              \            +                                      4                                    I


                                          ì

 tl)

16

17               T)r>
1B           RDo
19

20 cß-v                                                             L
21                         t-.        \                                                              3
¿¿                                                                  2-                                        3
z¡&c.*o'zC                             1               +
24

25
                                                                                                                                                                                                 I
26                                                      L
                                       (


28                                                          tl                                                                     L
                                                                                                                                   ^

2eç
30                         \7
J¡
            \\$
l\¡ON IHLY ST         FAlct-tT
T¡lvlE IO rALS
MONTIILY OV ER-r IMÊ


Ic¡IALS
                                           t6           1¿          5                           ,3   q 2                          '1
                                                                                                                                    I                L      l                TEI   'Mor rilO 55
Case 1:13-cv-04341-ALC-SN Document 185-20 Filed 08/26/19 Page 57 of 62


                                  e                                                 @


                           LTN   IFORI\{ ED PERFOR M ANCE
                           MONITORING PROFILE




                                                                  Surname                   First                         M,I
                                                                  Abdelal                   Mohamed
 Rank
 PO                   gJ9ðfe                Qg¡mand                      TNs report
                                                                                            lfl/bt¡to           13¡:r¡ro
                                                                         covers pcriod:

 Squad/T our:         c2/ 3rd Pltn                                Pnmary Assignmcnt:       Patrol
 Duty     status:       Restricted    Duty_                       Modified_                Suspended_
             Lin¡ited   Capacity_                                 Terminal   Leave--
 PI,I]ASE CIIECK APPROPRIATE BOX INDICATING LEVEL OF MONITORING;
              Level   llI - Dismiss¡l    Probation (montlrly)

              l,evel III   -   Special Monitoring (monthly)
       XXX                                                      XXXX
          Level II - Monit orins lorrerterlvì' Force Discinline      Performance
 HOW \ryO ULD YOU RATE MEMBER'S OVERALI, PERXORMANCE DUzuNG RATTNG PERIOD?
 Extremely                 Highly                                          vcryXX
 Competent_-                        Competent_                    Competent-'_-             Low                 Low

 PLEASE C}IEC K APPROPRIATE BOX FOR EACTI SUBJECT; (Areas..o.{pQof pelfglngncç or negative respgnsgs wil
 be-   exolai.ncd in."ße.marksl')

 PA]'ROL/EN }'ORC EM ENT DUTItrS                                         4. COMPLETION OF A CALL/ASSIGNMENT
 ¡,SUMMONS ACTIVITY (Chcck One): TOTAL #_                                (Check One):
 [1Not applicable.                                                       DDisposition often reporled after prolonged delays.
 flSummons activity above average within çommand.                        EDisposition callcd in shortly after completion of
_üSumnrons activity below average witÌ¡i¡ command.                       assignment,
XISummons activity and gives atiention to command                        DDisposition repprted imrnediately but often gocs out
conditions.                                                              olservice to perform routine clerical tasks that could
 DSurnmons activily, but does not address com¡nand                       be more efficiently handlcd at a later time,
 conditions.
                                                                        fiDisposition called in immediately and handles
                                                                         clcrical matters as necessary.
 2.ARREST        ACTIvtTy         (Check One): TO'IAL   H
 ENot applicable.                                                        5. SECTOR/POST CONDITI ONS
 ÜNo arrest activity.                                                    fìDisregards or is unaware of quality oIlite cr.¡nclitions
 FAverage arlest activity.                                               on post,
 ÇGood number of quality arrests, many of which             are         Ðllnitiates enforcemcnt     responses to correcl conclitions
 specifically related to com¡nand conditions.                            on post.
                                                                         !Does not address qualiry of Iife conditions ttrrough
 3.Rf,SPONSE TO CAt,t,S f'OR SERVICE (Check One)                         the use of verticals, ejections, summonses or anests,
 ODisplays a lackadaisical attitude.                                     elc.
 trSlow in responding ro routinç calls or directed/vertical              EEnforces quality of life condirions on post tluough
 patr\                                                                   Ìhe use of verticals, ejections, summonses and arrests.
  EGeneially quick in responding to all calls for service or             ORequires supervision in ordcr to add¡css
  directed./vertical parrols.                                            pos/command conditions,
ffiElfìcienr and inre lligcnr response to calls using good
'ltsponse    laclics,


Submit report to                   C.O., Performance Monitonng Unrt, One Police Plaza, R                                        5505
     Case 1:13-cv-04341-ALC-SN Document 185-20 Filed 08/26/19 Page 58 of 62


                              €                                           €

                                         POLICE DEPARTMENT
                                          CITY OF NEW YORK

                                                                         ttctober 2'¿,   'zutJg
                                                                  Date



From:             Chief of Personnel

To                l0   w'lohammeci   ai:delai

Subject           NOTIFICATION OF PLACEMENT INTO LEVEL II - DISCIPLINARY
                  MONITORING


          1.   This notice is to inform you of your placement in the Level II - Disciplinary
Monitoring Program. The reason for your inclusion in this proglam stems from numorous
command ãisciptines andlor minor violation entries, transfers for cause, placement on rnodified
assignrnent, chãrges and specifrcations or upon completion of Disrnissal Probation, Your
cornrnand was conferred with and concurs with your placement in this prograln' Placement is
                                 '¿oug
effective as of October 9,

          2.  A copy of this notifîcation will be placed in your personnel folder at Police
Headquarters. Additionally, an entry wili be rnade on your Central Personnel Index indicating
yout plur..ent in this program. Note that these records are examined whenever applications or
iecommendations for disqetionary benefits are received, inciuding promotion and change of
assignment.

          3.   Your supervisors have been informed of your present status and will closely
                                                                                         'fhe
monitor and evaluat" yõut performance along with the Ernployee Management Division.
continued accrual of force complaints or negative performance according to Police Department
standards while in this systern may have a negative impact on your career potential,

          4.      For your INFORMATION.
                                                                              .'vråÀ
                                                                  Rafael Pineiro
                                                                  Chief of Personnel

I have read and                 the foregoing notification.

Name (Print)                                    .""- slgn ature
Revised 8/24109




                                                                                           Perf Monit 057
     Case 1:13-cv-04341-ALC-SN Document 185-20 Filed 08/26/19 Page 59 of 62


                          €                                         €


                                    POLICE DEPARTMENT
                                     CITY OF NEW YORK


From:        Commanding Offrcer, Perfonnance Monitoring Unit

To           Commanding Officers Concerned

Subject:      LEVEL II - MONITORING PROGRAM INSTRUCTIONS


        l.    Profile Dates:

                     See profiles   in folder


0
        2     Quarterly Reports:
                     performance profile reports are due on the frrst of the month after the date
                     indicated on the quarterly profrle. Profiles must be signed by the
                     commanding officer. If a command Discipline is issued, please have a
                     copy with thã Commanding Officer's disposition attached to the profìle,
                     The quarterly rating periods a1e as follows: January thru March, April thru
                     June, July thru Septernber, and October thru December'

        3,    Transfer:

                     If MOS is transferred, please have the profile cornpleted to the day of the
                     transfer and call the Performance Monitoring Unit to have the folder
                     picked up and dropped off to the new command.

        4.    NotifÏcations:

                      Performance Monitoring     unit must   be notifTed in the   following
                      circumstances

                               a.      Charges and Specifications are issued,
                               b.      command disciplines issued,
                               c.      MOS is suspended/modified or transferred,
                               d.      any investigations.


                                                              Donna G, Jones




                                                                                      Perf Monit 058
        Case 1:13-cv-04341-ALC-SN Document 185-20 Filed 08/26/19 Page 60 of 62

                                                                                             1at {o't
                            å                                          {
                                                                              PMU#/1094/09



                                    POLICE DEPARTMENT
                                     CITY OF NEW YORK



                                                                October 9,2009




From:             Commanding Officer,    P   erformance Analysis Section

To:               Cornmanding Officer,   5Oth   Precinct

Subject:          LEVEL.IIDISCIPLINEMONITORINGREGARDINGPoLIcE
                  OFFICER MOHAMED ABDELAL, TAX #939838


                                                                                 history with the
         1.    Following a recent review of. Police Officer Mohatned Abdelal's
                                                              Monitoring is appropriate'
department, it has been ðetennined that Level II - Discipline

     2,Placementinthisproglamiseffectiveoctoberg'2009.Policeoffi'cerAbdelal
                    ";iüprogru*
will be in the monitoring         fJr a minimum of eighteen months. FIis perforurance is to be
;;;il# ;il;;it,           ì,î;ti.r.ed perrormance úonitoring Proriles" provided. rhe rirst
                                                                                           after
performanoe profile is due on January 4, 20r0, A1l profiles must be submitted imrnediately
                                                                            asked to submit a
the quarter ends, At the end of túe monitoring period, you will be.
                                                            ftrorn the monitoring' or upgrade to
memorandum ,."orr-rnJing continued monitoring] rðmoval
                                                          in a timely manner'
Level III rnonitoring. This mãmorandum ntust be submitted

         3.       It is the Commanding Officer's responsibility to ensure that properyield
                                                                                      supervision
                                                             and performance to            desired
and instruction is provided to correõt the memberis behavior
results. please note that Interirn Performance Evaluations may be submitted if the member's
performance does not imProve.

               The performance Monitoring Unit must be notified of any
                                                                             actions that could
         4,                                                    the Perfonnance Monitoring Unit
negatively impact this member. In additiori a notification to_
                                                                  the cornmand' To report any
must be made for transfers, and changes of assignment within
changes or if you h;;; ;;y;uestions, llrur. ooniact
                                                     the Performance Monitoring Unit at (646)
6   1   0-5505,

          5.       For your information and appropriate attention'

                                                                 4Ðø^pþÇ1,^u-'
                                                                 "bbina G, Jofu/s
 DGJ/be
 Encl,                                                            lnspector




                                                                                     Perf Monit 059
Case 1:13-cv-04341-ALC-SN Document 185-20 Filed 08/26/19 Page 61 of 62


                          {                                   d
                                                           !0tL4LÛe
                                                           Date submitted to cPI




THE BELOW LISTED MEMBER


     ABD    I,                                   MO    MED         93e838
      LAST NAME                                  FIRST NAME        TAX #



 WAS PLACED IN LEVEL II AS             OF:       OCTOBER 9' 2009


                                                                       ttHPt¡TtKüXË't¡
                                                                             OcT   I 5 2009
 The entry   will   be entered into the CPI System as:




     MEMBER PLACED IN LEVEL
                                                       HE/SHE IS
     MONITORING BASED ON MEMBER 'S OVERALL RECORD
                     BEING MONITOR ED BY THE
                              Y                      PERSONNEL
     BUREAU. FOR   FURTHER  INFORMA TION PLEASE CONTACT
     PERFORMANCE MONITORING UNIT AT: (6a6) 610-s50s
     -PRESENTL                                   *MM/DDATY




                                                   DONNA G. JONES
                                                   INSPECTOR
                                                   PERFORMANCE MONITORING UNIT




                                                                             Perf Monit 060
Case 1:13-cv-04341-ALC-SN Document 185-20 Filed 08/26/19 Page 62 of 62




                                                                         fev ll27ll0
